Exhibit 10.1
 
OFFICE BUILDING LEASE
One Twelfth @ Twelfth
Bellevue, Washington
Basic Lease Information Sheet
 
1.
 
Date of Lease
  
December 20, 2002
          
2.
 
Tenant:
  
ONYX SOFTWARE CORPORATION
          
3.
 
Tenant’s Address Prior to Occupancy:


  
Onyx Software Corporation
3180 139th Avenue S.E., Suite
500 Bellevue, WA 98005-4901
Attn: General Counsel
 
With a copy to:
Alston, Courtnage & Bassetti LLP
1000 Second Avenue, Suite 3900
Seattle, WA 98104-1045
Attn: Andrew B. Bassetti
          
4.
 
Tenant’s Address After Occupancy


  
Onyx Software Corporation
1100 112th Avenue, NE, Suite 100
Bellevue, WA 98004
Attn: General Counsel
 
With a copy to:
Alston, Courtnage & Bassetti LLP
1000 Second Avenue, Suite 3900
Seattle, WA 98104-1045
Attn: Andrew B. Bassetti
          
5.
 
Landlord:
  
Bellevue Hines Development, L.L.C.
          
6.
 
Landlord’s Address:
  
c/o Hines Interests Limited Partnership
1110 112th Avenue, NE, Suite 130
Bellevue, WA 98004
          
7.
 
Premises:
  
All of Floors 1 and 2 in the South Building located at 1100 112th
Avenue, N.E., Bellevue, Washington
          
8.
 
Net Rentable Area/Tenant’s Proportionate Share:




  
Net Rentable Area of Premises: Fifty-eight Thousand One Hundred and Seventy-six
(58,176) square feet;
 
Tenant’s Proportionate Share of Building: 33.65%
 
Tenant’s Proportionate Share of Project: 12.11%
          
9.
 
Commencement Date:
  
December 1, 2002
          
10.
 
Term:
  
Term: Eleven (11) Years and One (1) Month
Expiration Date: December 31, 2013
Extension Terms: None





--------------------------------------------------------------------------------

 
11.
  
Base Rent:
  
Period
  
Rent Per Square Foot of Net Rentable Area (net of Operating Costs)
                          
Commencement Date through 6/30/03
  
Twenty-nine and 95/100 ($29.95)
         
7/1/03 through 8/31/03
  
Thirty-one and 20/100 ($31.20)
         
9/1/03 through 12/31/03
  
Thirty-four Dollars ($34.00)
         
1/1/04 through 12/31/04
  
Thirty-four Dollars and 65/100 ($34.65)
         
1/1/05 through 12/31/05
  
Thirty-five Dollars and 30/100 ($35.30)
         
1/1/06 through 12/31/06
  
Thirty-five Dollars and 98/100 ($35.98)
         
1/1/07 through 12/31/07
  
Thirty-six Dollars and 66/100 ($36.66)
         
1/1/08 through 12/31/08
  
Thirty-seven Dollars and 36/100 ($37.36)
         
1/1/09 through 12/31/9
  
Thirty-eight Dollars and 06/100 ($38.06)
         
1/1/10 through 12/31/10
  
Thirty-eight Dollars and 79/100 ($38.79)
         
1/1/11 through 12/31/11
  
Thirty-nine Dollars and 53/100 ($39.53)
         
1/1/12 through 12/31/12
  
Forty Dollars and 28/100 ($40.28)
         
1/1/13 through 12/31/13
  
Forty-one Dollars and 04/100 ($41.04)
                
12.
  
Security Deposit:
  
Two Million Five Hundred Thousand Dollars ($2,500,000)
                
13.
  
Parking:
  
One Hundred Seventy-four (174) Parking Passes for unreserved spaces
                
14.
  
Broker(s):
  
Landlord’s broker: None
Tenant’s broker: None
    

 
                            /                     
 
                            /                     
Tenant’s Initials/Date
 
Landlord’s Initials/Date





--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

Basic Lease Information Sheet
    
ARTICLE 1
  
Premises
  
1
1.1
  
Premises
  
1
1.2
  
Landlord’s Reserved Rights
  
1
1.3
  
Common Areas
  
1
1.4
  
Calculation of Net Rentable Area
  
2
ARTICLE 2
  
Term, Use of Premises and Base Rent
  
3
2.1
  
Term
  
3
2.2
  
Delivery
  
3
2.3
  
Use
  
3
2.4
  
Payments by Tenant
  
3
2.5
  
Base Rent
  
3
2.6
  
Partial Months
  
3
ARTICLE 3
  
Security Deposit
  
4
3.1
  
Security Deposit
  
4
3.2
  
Use of Security Deposit
  
4
ARTICLE 4
  
Payment of Operating Costs
  
5
4.1
  
Net Lease
  
5
4.2
  
Estimated Payments
  
5
4.3
  
Tenant’s Proportionate Share
  
5
4.4
  
Operating Costs
  
5
4.5
  
Adjustment for Occupancy
  
8
4.6
  
Computation of Operating Costs Adjustment
  
8
4.7
  
Adjustment for Variation Between Estimated and Actual
  
9
ARTICLE 5
  
Landlord’s Covenants
  
9
5.1
  
Basic Services
  
9
5.2
  
Hours of Operation
  
10
5.3
  
Interruption
  
10
5.4
  
Extra Services
  
10
5.5
  
Window Coverings
  
11
5.6
  
Graphics and Signage
  
11
5.7
  
Tenant Extra Improvements
  
11
5.8
  
Peaceful Enjoyment
  
12
ARTICLE 6
  
Tenant’s Covenants
  
12
6.1
  
Construction of Tenant Improvements
  
12
6.2
  
Telecommunications
  
12
6.3
  
Taxes on Personal Property and Tenant Extra Improvements
  
13
6.4
  
Repairs by Tenant
  
13
6.5
  
Waste
  
13
6.6
  
Alterations, Additions, Improvements
  
14
6.7
  
Liens
  
14
6.8
  
Compliance With Laws and Insurance Standards.
  
15



iii



--------------------------------------------------------------------------------

 
6.9  
  
Entry for Repairs, Inspection, Posting Notices, Etc.
  
15
6.10
  
No Nuisance
  
15
6.11
  
Rules and Regulations
  
16
6.12
  
Surrender of Premises On Termination
  
16
6.13
  
Corporate Authority
  
17
6.14
  
Utilities
  
17
ARTICLE 7
  
Hazardous Materials
  
17
7.1  
  
Prohibition and Indemnity With Respect to Hazardous Materials
  
17
7.2  
  
Definitions
  
17
ARTICLE 8
  
Assignment or Sublease
  
18
8.1  
  
Transfers; Consent Required
  
18
8.2  
  
Landlord’s Options
  
19
8.3  
  
Minimum Rental; Division of Excess Rent
  
20
8.4  
  
Tenant Not Released
  
20
8.5  
  
Written Agreement
  
20
8.6  
  
No Transfer Period
  
20
8.7  
  
Conditions
  
20
8.8  
  
Expenses
  
20
8.9  
  
No Restriction on Landlord
  
20
8.10
  
No Leasehold Financing
  
20
ARTICLE 9
  
Condition and Operation of the Project
  
21
9.1  
  
No Warranty
  
21
9.2  
  
Project Alterations
  
21
ARTICLE 10
  
Lender Rights
  
21
10.1
  
Subordination
  
21
10.2
  
Attornment
  
21
10.3
  
REAs
  
22
10.4
  
Estoppel Certificate
  
22
ARTICLE 11
  
Insurance
  
22
11.1
  
Landlord’s Casualty Insurance
  
22
11.2
  
Liability Insurance
  
22
11.3
  
Tenant’s Additional Insurance.
  
23
11.4
  
Indemnity and Exoneration.
  
23
11.5
  
Indemnity for Liens
  
24
11.6
  
Waiver of Subrogation Rights
  
24
ARTICLE 12
  
Casualty and Eminent Domain
  
24
12.1
  
Damage and Destruction
  
24
12.2
  
Condemnation.
  
26
ARTICLE 13
  
Default
  
27
13.1
  
Events of Default
  
27
13.2
  
Remedies Upon Default.
  
28
13.3
  
Damages Upon Termination
  
28
13.4
  
Computation of Rent for Purposes of Default
  
29
13.5
  
Late Charge
  
29



iv



--------------------------------------------------------------------------------

 
13.6  
  
Remedies Cumulative
  
29
13.7  
  
Tenant’s Remedies
  
29
ARTICLE 14
  
Miscellaneous
  
30
14.1  
  
No Waiver
  
30
14.2  
  
Holding Over
  
30
14.3  
  
Attorneys’ Fees
  
31
14.4  
  
Amendments
  
31
14.5  
  
Transfers by Landlord
  
31
14.6  
  
Severability
  
31
14.7  
  
Notices
  
31
14.8  
  
Intentionally Omitted
  
32
14.9  
  
No Option
  
32
14.10
  
Integration and Interpretation
  
32
14.11
  
Quitclaim
  
32
14.12
  
No Easement for Light, Air and View
  
32
14.13
  
No Merger
  
33
14.14
  
Memorandum of Lease
  
33
14.15
  
Survival
  
33
14.16
  
Financial Statements
  
33
14.17
  
No Joint Venture
  
33
14.18
  
Successors and Assigns
  
33
14.19
  
Applicable Law
  
33
14.20
  
Time of the Essence
  
33
14.21
  
Interpretation
  
34
14.22
  
Parking.
  
34
14.23
  
Antenna
  
35
14.24
  
Brokers
  
35
14.25
  
Generator.
  
35
14.26
  
Abandonment of Premises
  
37
14.27
  
Relocation
  
37
14.28
  
Early Termination
  
38

 
Attachments:

--------------------------------------------------------------------------------

    
Exhibit A-1
  
Site Plan of the Premises
Exhibit A-2
  
Site Plan of the Project
Exhibit B
  
Legal Description of the Project
Exhibit C-1
  
Base Building Improvements
Exhibit C-2
  
Definition of Building Standard Improvements
Exhibit D
  
Rules and Regulations
Exhibit E
  
Form of Subordination Nondisturbance and Attornment Agreement
Exhibit F
  
Form of Estoppel Certificate
Exhibit G
  
Form of Amendment to Letter of Credit
Exhibit H
  
Location of Generators



v



--------------------------------------------------------------------------------

 
SCHEDULE OF DEFINED TERMS
 

   
Section No.

--------------------------------------------------------------------------------

 
Page No.

--------------------------------------------------------------------------------

Alterations
 
Section 6.6
 
14
Antenna
 
Section 14.23
 
35
Basic Services
 
Section 5.1
 
9
Building Components
 
Section 1.2
 
1
Building
 
Section 1.1(a)
 
1
Building Standard Improvements
 
Section 5.7
 
11
Buildings
 
Section 1.1(a)
 
1
Business Days
 
Section 5.2
 
10
Claims
 
Section 7.1
 
17
Common Areas
 
Section 1.3
 
2
Cost Statement
 
Section 4.6
 
9
Design Manual
 
Section 6.1
 
12
Estimated Operating Costs
 
Section 4.2
 
5
Event of Default
 
Section 13.1
 
27
Expiration Date
 
Section 2.1
 
3
Extra Services
 
Section 5.4
 
11
Force Majeure
 
Section 14.20
 
33
Garage
 
Section 14.22(a)
 
34
Generators
 
Section 14.25
 
35
Guarantor
 
Section 13.1(d)
 
27
Hazardous Material
 
Section 7.2(a)
 
17
Hazardous Materials Claims
 
Section 7.2(b)
 
18
Hazardous Materials Laws
 
Section 7.2(c)
 
18
Initial Premises
 
Section 1.1(a)
 
1
Landlord
 
Introduction
 
1
Landlord Parties
 
Section 6.4
 
13
Laws
 
Section 6.8(a)
 
15
Lease
 
Introduction
 
1
Lease Year
 
Section 2.1
 
3
Letter of Credit
 
Section 3.1
 
4
Major Vertical Penetrations
 
Section 1.2
 
1
Net Rentable Area
 
Section 1.4
 
2
Normal Office Hours
 
Section 5.2
 
10
Operating Costs Adjustment
 
Section 4.6
 
8
Operating Costs
 
Section 4.4
 
5
Parking Passes
 
Section 14.22(a)
 
34
Permitted Hazardous Materials
 
Section 7.2(d)
 
18
Permitted Transferee
 
Section 8.1(b)
 
19
Permitted Use
 
Section 2.3
 
3
Prime Rate
 
Section 13.3
 
28
Project
 
Section 1.1(a)
 
1
Provider
 
Section 6.2
 
12
Real Property
 
Section 1.1(a)
 
1
Real Property Taxes
 
Section 4.4(j)
 
7
REAs
 
Section 10.3
 
22



vi



--------------------------------------------------------------------------------

 
Rent
 
Section 2.5
 
3
Security Deposit
 
Section 3.1
 
4
Senior Instruments
 
Section 10.1
 
21
Senior Parties
 
Section 10.1
 
21
Successor
 
Section 10.2
 
21
Tenant Extra Improvements
 
Section 5.7
 
11
Tenant
 
Introduction
 
1
Tenant Parties
 
Section 6.4
 
13
Tenant’s Personal Property
 
Section 11.1
 
22
Tenant’s Proportionate Share
 
Section 4.3
 
5
Term
 
Section 2.1
 
3
Transfer
 
Section 8.1
 
18
Transferee
 
Section 8.1
 
18
UPS
 
Section 14.25
 
35



vii



--------------------------------------------------------------------------------

OFFICE BUILDING LEASE
 
This Office Building Lease (the “Lease”) is made and entered into as of the date
specified in Item 1 of the Basic Lease Information Sheet attached hereto and
incorporated herein by this reference, by and between BELLEVUE HINES
DEVELOPMENT, L.L.C., a Delaware limited liability company (“Landlord”), and ONYX
SOFTWARE CORPORATION, a Washington corporation (“Tenant”).
 
Now, therefore, in consideration of the mutual covenants and agreements
contained in this Lease, the parties agree as follows:
 
ARTICLE 1
Premises
 
1.1    Premises.    Subject to the terms, covenants and conditions set forth
herein, Landlord leases to Tenant and Tenant leases from Landlord those certain
premises identified as the Premises in the Basic Lease Information Sheet as Item
7, which are schematically depicted on the floor plans attached hereto as
Exhibit A-1 (the “Premises”). The Premises are deemed to contain the Net
Rentable Area set forth in the Basic Lease Information Sheet. The Premises are
located in the South Building located on the real property situated in the City
of Bellevue, County of King, State of Washington, legally described on Exhibit B
(as such real property may be added to or reduced by Landlord from time to time,
the “Real Property”). The term “Building” shall mean the building within which
the Premises are located and the term “Buildings” shall mean all buildings
located on the Real Property. The term “Project” shall mean the Real Property
and all improvements located thereon or used in connection therewith from time
to time, including without limitation, the Buildings, the Common Areas (as
defined in Section 1.3 below) and any other present or future improvements
included within the office development now known as One Twelfth @ Twelfth in
Bellevue, Washington, the general outlines of which are shown on the Project
site plan attached hereto as Exhibit A-2.
 
1.2    Landlord’s Reserved Rights.    In addition to all other rights reserved
by Landlord under this Lease, Landlord reserves from the leasehold estate
hereunder, and the Premises shall not include, (a) the exterior surfaces of the
walls and windows bounding the Premises, and (b) all space located within the
Premises for Major Vertical Penetrations (as defined below), conduits, electric
and all other utilities, heating ventilation and air-conditioning and fire
protection and life safety systems, sinks or other Building or Project
facilities that do not constitute Tenant Improvements (collectively, “Building
Components”). Landlord shall have the use of the Building Components and upon
reasonable advance notice to Tenant (except in the case of an emergency or for
regularly scheduled events such as janitorial service) access through the
Premises for operation, maintenance, repair or replacement thereof. Landlord
shall have the right from time to time, to install, remove or relocate any of
the Building Components within the Premises to locations that do not permanently
and materially reduce the square footage of the Premises or materially impair
Tenant’s use of the Premises. As used herein, the term “Major Vertical
Penetrations” shall mean the area or areas within Building stairs (excluding the
landing at each floor), elevator shafts, and vertical ducts that service more
than one floor of the Building. The area of Major Vertical Penetrations shall be
bounded and defined by the dominant interior surface of the perimeter walls
thereof (or the extended plane of such walls over areas that are not enclosed).
Major Vertical Penetrations shall exclude, however, areas for the specific use
of Tenant or installed at the request of Tenant, such as special stairs or
elevators.
 
1.3    Common Areas.    Tenant shall have the nonexclusive right (in common with
other tenants or occupants of the Project, Landlord and all others to whom
Landlord has granted or may hereafter grant such rights) to use the Common
Areas, subject to such reasonable rules and regulations of general application
as Landlord may from time to time impose. Landlord may at any time close
temporarily any Common Areas to make repairs or changes therein or to effect
construction, repairs, or changes within the Project, or to prevent the
acquisition of public rights in such areas, or to discourage





--------------------------------------------------------------------------------

 
parking by parties other than tenants, and may do such other acts in and to the
Common Areas as in its judgment may be desirable so long as such other acts do
not materially interfere with Tenant’s use of the Premises. Landlord may from
time to time permit portions of the Common Areas to be used exclusively by
specified tenants. Landlord may also, from time to time, place or permit
customer service and information booths, kiosks, stalls, push carts and other
merchandising facilities in the Common Areas. “Common Areas” shall mean with
respect to any Building, any of the following or similar items to the extent
they are included in such Building, (a) the total square footage of areas of the
Building devoted to non-exclusive uses such as ground floor lobbies and elevator
foyers; fire vestibules; mechanical areas; restrooms and corridors on all
floors; elevator foyers and lobbies on multi-tenant floors; electrical and
janitorial closets; telephone and equipment rooms; and other similar facilities
maintained for the benefit of Building tenants and invitees, but shall not mean
Major Vertical Penetrations; and (b) all parking garage vestibules, restrooms
(including locker rooms and shower facilities located in the garage), loading
docks, exercise and conference facilities available for use by Project tenants
(if any), walkways, roadways, sidewalks, surface parking areas, parkways,
driveways, trash areas, mechanical areas, landscaped areas, courtyards or other
similar facilities maintained for the benefit of Project tenants and invitees.
 
1.4    Calculation of Net Rentable Area.    Tenant acknowledges that the term
“Net Rentable Area” as used in this Lease shall mean the area or areas of space
within the Project determined by Landlord in accordance with a modified BOMA
standard as described below.
 
        (a)  Net Rentable Area on a single tenancy floor shall be determined by
measuring from the inside surface of the outer pane of glass and extensions of
the plane thereof in non-glass areas to the inside surface of the opposite outer
pane of glass and extensions of the plane thereof in non-glass areas and shall
include all areas within the envelope created by extending the dominant plane of
the outside walls of the Building, excluding Major Vertical Penetrations, plus
Tenant’s pro rata share of Common Areas. Landlord shall determine Tenant’s pro
rata share of Common Areas using any commercially reasonable allocation formula
selected by Landlord. No deductions from Net Rentable Area shall be made for
columns or projections necessary to the Building except for Major Vertical
Penetrations.
 
        (b)  Net Rentable Area for a multi-tenant floor shall include all space
within the demising walls (measured from the mid-point of the demising walls
and, in the case of exterior walls, measured as defined in (a) above), plus
Tenant’s pro rata share of Common Areas. Landlord shall determine Tenant’s pro
rata share of Common Areas using any commercially reasonable allocation formula
selected by Landlord. No deductions from Net Rentable Area shall be made for
columns or projections necessary to the Building except for Major Vertical
Penetrations. The Net Rentable Area in the Premises has been calculated on the
basis of the foregoing methodology and is stipulated for purposes hereof to be
the amount stated in the Basic Lease Information Sheet as Item 8.
 
        (c)  The Net Rentable Area in the Premises and the Project has been
calculated on the basis of the foregoing methodology and is stipulated for
purposes hereof to be the amount stated in the Basic Lease Information Sheet as
Item 8, subject to adjustment to reflect changes in Net Rentable Area over time
and as permitted by this Lease. Tenant acknowledges that the square footage
agreed to herein includes two hundred seventy (270) square feet of space for an
existing stair penetration installed at Tenant’s request from the second floor
to the third floor that reduces the rentable square footage on the third floor
and is therefore charged to the square footage of the second floor. Landlord
agrees that when the stair penetration has been removed so that the rentable
square footage on the third floor has been increased by the area of the former
stair penetration, the rentable area of the Premises shall be reduced by two
hundred seventy (270) square feet and the Base Rent, Tenant’s Proportionate
Share of the Building and Tenant’s Proportionate Share of the Project shall be
adjusted accordingly. The parties acknowledge that these numbers have been
confirmed by the parties and are not subject to remeasurement.



2



--------------------------------------------------------------------------------

 
ARTICLE 2
Term, Use of Premises and Base Rent
 
2.1    Term.    The “Term” of this Lease shall mean the number of years and/or
months set forth as the “Term” in the Basic Lease Information Sheet as Item 10,
commencing on the first day of the calendar month following the Commencement
Date (or on the Commencement Date if it is the first day of a calendar month)
through and including the Expiration Date. “Expiration Date” shall mean December
31, 2013, or such earlier date upon which this Lease is terminated pursuant to
the terms hereof. For all purposes hereunder, the term “Lease Year” shall mean a
twelve (12) month period starting on the Commencement Date or any anniversary
thereof, the first Lease Year shall begin on the Commencement Date and the final
Lease Year may contain more than twelve (12) months. The covenants and
conditions of this Lease shall be effective as of the mutual execution of this
Lease notwithstanding the Commencement Date set forth herein.
 
2.2    Delivery.    Tenant acknowledges that Landlord has tendered and Tenant
has accepted possession of the Premises as of the date of this Lease. Tenant
accepts possession of the Premises in their current “as-is” condition without
any representations or warranties of any kind from Landlord and Landlord shall
not be required to alter the Premises in any manner or to provide any funds for
Tenant to alter the Premises for its purposes.
 
2.3    Use.    Subject to the restrictions set forth in Section 7.1, Tenant
shall use the Premises solely for executive, professional, corporate or
administrative offices and research and development activities in the software
industry (the “Permitted Use”) and for no other use or purpose. Notwithstanding
the foregoing, for the purpose of limiting the type of use permitted by Tenant,
or any party claiming through Tenant, but without limiting Landlord’s right to
lease any portion of the Project to a tenant of Landlord’s choice, the Permitted
Use shall not include: (a) offices of any agency or bureau of the United States
or any state or political subdivision thereof; (b) offices or agencies of any
foreign government or political subdivision thereof; (c) offices of any health
care professionals or service organization, except for administrative offices
where no diagnostic, treatment or laboratory services are performed; (d) schools
or other training facilities that are not ancillary to executive, professional
or corporate administrative office use; (e) retail or restaurant uses; (f)
broadcast studios or other broadcast production facilities, such as radio and/or
television stations; (g) product display or demonstration facilities; (h)
offices at which deposits or bills are regularly paid in person by customers; or
(i) personnel agencies, except offices of executive search firms.
 
2.4    Payments by Tenant.    As used herein, the term “Rent” shall include Base
Rent, Operating Costs (as defined in Article 4 below) and all other sums payable
by Tenant to Landlord. Tenant shall pay Rent at the times and in the manner
herein provided. All obligations of Tenant hereunder to make payments to
Landlord shall constitute Rent and failure to pay the same when due shall give
rise to the rights and remedies provided in Section 13.2.
 
2.5    Base Rent.    Tenant’s obligation to pay Rent and its other obligations
under this Lease with respect to occupancy shall commence upon the Commencement
Date (except as expressly otherwise provided herein with respect to obligations
arising earlier). Tenant shall pay the Base Rent in the amounts set forth in the
Basic Lease Information Sheet as Item 11 (as the same may be adjusted from time
to time hereunder) in advance on or before the Commencement Date and thereafter
on the first day of each calendar month throughout the Term. All payments of
Rent due under this Lease shall be payable in advance, without demand (except as
specifically provided herein) and without reduction, abatement, counterclaim or
setoff, at the address specified in the Basic Lease Information Sheet as Item 6,
or at such other address as may be designated by Landlord in writing.
 
2.6    Partial Months.    If the Commencement Date occurs on other than the
first day of a calendar month, then Base Rent and Operating Costs for such
partial calendar month shall be prorated and



3



--------------------------------------------------------------------------------

 
the prorated installment shall be paid on the Commencement Date together with
any other amounts payable on that day. If the Expiration Date occurs on other
than the last day of a calendar month, then Base Rent and Operating Costs for
such partial calendar month shall be prorated and the prorated installment shall
be paid on the first day of the calendar month in which the Expiration Date
occurs.
 
ARTICLE 3
Security Deposit
 
3.1    Security Deposit.    Upon Tenant’s execution of this Lease, Tenant shall
provide an amendment to that certain letter of credit No. SVBOOIS2659 dated June
15, 2000, issued by Silicon Valley Bank (as so amended and as amended from time
to time, the “Letter of Credit”) in the form attached hereto as Exhibit G
providing that in addition to the other obligations secured thereby, the Letter
of Credit shall secure all of Tenant’s obligations to Landlord under this Lease.
The Letter of Credit shall serve as security for the full and faithful
performance of all of Tenant’s obligations to Landlord (the “Security Deposit”)
under this Lease and Landlord, in its sole discretion, may draw upon the Letter
of Credit, in whole or in part under the same terms and conditions as Landlord
may apply a cash security deposit as provided in Section 3.2 below. The
financial institution issuing the Letter of Credit (and any renewal or
substitute Letter of Credit) must have and maintain at all times total assets of
at least One Billion Dollars ($1,000,000,000) and, in the event the financial
institution’s total asset level falls below such amount, Tenant shall, within
five (5) Business Days after written notice from Landlord, provide a substitute
letter of credit from another financial institution with total assets at or
above such amount and otherwise reasonably acceptable to Landlord. In addition,
Landlord may draw upon the Letter of Credit without notice or an opportunity to
cure if (a) the issuer notifies Landlord that it will not extend the expiration
date of the Letter of Credit, or (b) Tenant fails to deliver to Landlord a
substitute for the Letter of Credit in substantially the same form or another
form acceptable to Landlord in its sole discretion, for a term of not less than
one (1) year at least thirty (30) days prior to the expiration date of the
existing Letter of Credit. It shall not be deemed unreasonable for Landlord to
reject a financial institution hereunder if such financial institution is not
acceptable to Landlord’s lender, including any Senior Party. The required amount
of the Letter of Credit shall be reduced in accordance with (and subject to the
conditions in) the Third Amendment to Lease of even date with this Lease, which
amends the existing lease dated as of June 6, 2002, between Landlord and Tenant
for other space in the Project (as now or hereafter amended, the “Existing
Lease”).
 
3.2    Use of Security Deposit.    Landlord may (but shall not be required to)
use the Security Deposit or any portion thereof to cure any defaults on the part
of Tenant or to compensate Landlord for any damage or costs Landlord incurs by
reason of an Event of Default. In such event, and upon written notice from
Landlord to Tenant specifying the amount of the Security Deposit so utilized by
Landlord and the purpose for which such amount was applied, Tenant shall
immediately deposit with Landlord an amount sufficient to return the Security
Deposit to the original amount. Tenant acknowledges that any use of the Security
Deposit shall not constitute a bar or defense to any of Landlord’s remedies
under this Lease, at law or in equity. Within forty-five (45) days after
expiration of the Term or earlier termination of this Lease, provided no Event
of Default is then outstanding, the Security Deposit shall be returned to
Tenant, reduced by those amounts that may be required by Landlord to remedy
defaults on the part of Tenant in the payment of Rent or otherwise, to repair
damages to the Premises caused by Tenant and to restore the Premises to the
condition required by this Lease. Landlord shall have no obligation to segregate
the Security Deposit from its general funds or to pay interest thereon. If
Landlord conveys or transfers its interest in the Premises, and as a part of
such conveyance or transfer, assigns its interest in this Lease, then Landlord
shall be released and discharged from any further liability to Tenant with
respect to the Security Deposit.



4



--------------------------------------------------------------------------------

 
ARTICLE 4
Payment of Operating Costs
 
4.1    Net Lease.     This is a net lease. Base Rent shall be paid to Landlord
absolutely net of all costs and expenses. The provisions of this Article 4 for
payment of Operating Costs by means of periodic payment of Tenant’s
Proportionate Share (as defined in Section 4.3) of Estimated Operating Costs (as
defined in Section 4.2) and the Operating Costs Adjustment (as defined in
Section 4.6) are intended to pass on to Tenant and reimburse Landlord for
Tenant’s Proportionate Share of all costs and expenses of the nature described
in Section 4.4.
 
4.2    Estimate Payments.    Tenant shall pay Tenant’s Proportionate Share of
Estimated Operating Costs in advance on or before the first day of each calendar
month during the Term and any extensions or renewals thereof commencing on each
Rent Commencement Date. “Estimated Operating Costs” for any calendar month shall
mean Landlord’s estimate of Operating Costs for the calendar year within which
such month falls, divided into twelve (12) equal monthly installments. Landlord
shall provide Tenant with a statement setting forth the Estimated Operating
Costs and Tenant’s Proportionate Share thereof within a reasonable period of
time after the Commencement Date and the commencement of each calendar year
thereafter. Landlord may adjust such estimate from time to time by written
notice. Until a new statement of Estimated Operating Costs is received Tenant
shall continue to make the monthly payment of Estimated Operating Costs
applicable to the prior year.
 
4.3    Tenant’s Proportionate Share.    “Tenant’s Proportionate Share” shall be
calculated by Landlord for each calendar year of the Term and shall mean (1)
with respect to Tenant’s Proportionate Share of each Building, a percentage
equal to the Net Rentable Area of the Premises divided by the greater of (a)
ninety-five percent (95%) of the Total Rentable Area in such Building leased or
held for lease, or (b) the Net Rentable Area of such Building actually leased to
tenants; and (2) with respect to Tenant’s Proportionate Share of the Project, a
percentage equal to the Net Rentable Area of the Premises divided by the greater
of (x) ninety-five percent (95%) of the total Net Rentable Area of the Project
leased or held for lease, or (y) the Net Rentable Area in the Project actually
leased to tenants. As of the date hereof, Tenant’s Proportionate Share is the
percentage set forth in the Basic Lease Information Sheet as Item 8. Tenant’s
Proportionate Share shall be adjusted to reflect the Net Rentable Area of the
Premises after the Net Rentable Area of the Cafe is established.
 
4.4    Operating Costs.    “Operating Costs” shall mean all actual expenses and
costs (but not specific costs that are separately billed to and paid by specific
tenants) of every kind and nature that Landlord shall pay or incur or become
obligated to pay or incur (including, without limitation, costs incurred by
managers and agents that are reimbursed by Landlord) because of or in connection
with the management, repair, maintenance, replacement, preservation, ownership
and operation of the Project (including the Garage) and any supporting
facilities directly serving the Project (as allocated to the Project in
accordance with standard accounting practices, consistently applied). Tenant
acknowledges that Operating Costs may include expenses and costs associated with
the management, preservation, ownership and operation of the Project that are,
from time to time, allocated by Landlord, in its sole but reasonable discretion,
between the Building and other Buildings, presently or hereafter existing at the
Project, and Tenant agrees to pay as additional Rent, Tenant’s share, as
reasonably determined by Landlord, of such Operating Costs as so allocated by
Landlord.
 
4.4.1    Except as excluded under Section 4.4.2 below, Operating Costs shall
include, but not be limited to the following types of expenses:
 
(a)    Wages, salaries, reimbursable expenses and benefits of all on-site and
off-site personnel directly engaged in the operation, repair, maintenance and
security of the Project and the direct costs of training such employees.



5



--------------------------------------------------------------------------------

 
(b)    Costs (including allocated rental using Landlord’s good faith estimate of
the fair market rent for such space) for the property management office
(provided that the allocated rental shall be on no more than two thousand five
hundred (2,500) square feet of useable area) and office operation; costs of
operating exercise facilities in the Project, if any, available for use by
tenants, including the cost of acquiring or leasing equipment therein; and costs
of operating any conference facilities in the Project, if any, available for use
by tenants, including the cost of acquiring or leasing equipment therein (less
revenues received in connection with the use thereof).
 
(c)    All supplies, materials and rental equipment used in the operation and
maintenance of the Project, including, without limitation, the cost of erecting,
maintaining and dismantling art work and similar decorative displays
commensurate with operation of a Class A office project but not including the
acquisition cost of such art work.
 
(d)    Utilities, including, without limitation, water, power, sewer, waste
disposal, communication and cable television facilities, heating, cooling,
lighting and ventilation of the Project.
 
(e)    All maintenance, extended warranties (amortized over the period of such
warranty), janitorial and service agreements for the Project and the equipment
therein, including, but not limited to, alarm service, window cleaning, elevator
maintenance, and maintenance, upgrade and repair of the Project and all Building
Components.
 
(f)    A management fee not to exceed three percent (3%) of all revenue
(excluding such management fee) derived from the Project, including without
limitation, all Rent hereunder, all rent and other payments derived from other
tenants in the Project, parking revenues and other revenues derived from
licenses of any other part of or right in the Project.
 
(g)    Legal and accounting services for the Project, including, but not limited
to, the costs of audits by certified public accountants of Operating Costs
records; provided, however, that Operating Costs shall not include legal fees
related to (i) negotiating lease terms for prospective tenants, (ii) negotiating
termination or extension of leases with existing tenants, (iii) proceedings
against tenants relating solely to the collection of rent or other sums due to
Landlord from such tenants, (iv) the initial development and/or initial
construction of the Project, or (v) any sale or financing of the Project.
 
(h)    All insurance premiums and costs, including but not limited to, the
premiums and cost of fire, casualty, liability, rental abatement or interruption
and earthquake insurance applicable to the Project and Landlord’s personal
property used in connection therewith (and all amounts paid as a result of loss
sustained that would be covered by such policies but for “deductible”
provisions).
 
(i)    Repairs, replacements and general maintenance of the Project (except for
repairs and replacements (x) paid for from the proceeds of insurance, or (y)
paid for directly by Tenant, other tenants or any third party).
 
(j)    All real and personal property taxes, assessments, local improvement or
special benefit district charges and other governmental charges, special and
general, known and unknown, foreseen and unforeseen, of every kind and nature
whatsoever (i) attributable to the Real Property or the Project or levied,
assessed or imposed on, the Real Property or the Project, or any portion
thereof, or interest therein; (ii) attributable to or levied upon Landlord’s
personal property located in, or used in connection with the Project; (iii)
surcharges and all local improvement or special benefit and other assessments
levied with respect to the Project, the Real Property, and all other property of
Landlord used in connection with the operation of the Project; (iv) any taxes
levied or assessed in lieu of, in whole or in part, or in addition to such real
or personal property taxes; (including, but not limited to, leasehold taxes,
business and occupation taxes and taxes or license fees upon or measured by the
leasing of the Project or the rents or other income collected therefrom (vi) any
and all costs, expenses and attorneys’ fees paid or incurred by Landlord in
connection with any proceeding or action to contest in whole or in part,
formally or informally, the imposition, collection or validity of any of the
foregoing taxes, assessments, charges or



6



--------------------------------------------------------------------------------

fee (collectively, “Real Property Taxes”). If by law any Real Property Taxes may
be paid in installments at the option of the taxpayer, then Landlord shall
include within Real Property Taxes for any year only those installments
(including interest, if any) which would become due by exercise of such option.
Real Property Taxes shall not include (x) inheritance or estate taxes imposed
upon or assessed against the Project, or any part thereof or interest therein,
(y) federal or state income taxes (including business and occupation taxes)
computed upon the basis of the Landlord’s net income; or (z) personal property
taxes on personal property not located at the Project.
 
(k)    Amortization (together with reasonable financing charges) of capital
improvements made to the Project (i) to comply with the requirements of law,
ordinance rule or regulation, (ii) to replace items which Landlord would be
obligated to maintain under this Lease (excluding the roofs, foundations and
basic structural elements of the Buildings); or (iii) to improve the operating
efficiency or reduce Operating Costs of the Project. As used in this Section,
“amortization” shall mean allocation of the cost equally to each year of useful
life of the items being amortized. All capital expenditures properly included
within Operating Costs will be amortized over the useful life thereof at a
reasonable interest rate selected by Landlord to reflect Landlord’s actual
financing cost or cost of funds, as applicable. Notwithstanding the foregoing,
however, Landlord may treat as expenses (chargeable in the year incurred), and
not as capital costs, items that are less than two percent (2%) of Estimated
Operating Costs for the year in question.
 
(l)    All charges of any kind and nature imposed, levied, assessed, charged or
collected by any governmental authority or other entity either directly or
indirectly (i) for or in connection with public improvements, user, maintenance
or development fees, transit, parking, housing, employment, police, fire, open
space, streets, sidewalks, utilities, job training, child care or other
governmental services or benefits, (ii) for environmental matters or as a result
of the imposition of mitigation measures, including compliance with any
transportation management plan, or fees, charges or assessments as a result of
the treatment of the Project, or any portion thereof or interest therein, as a
source of pollution or storm water runoff.
 
4.4.2    Notwithstanding the foregoing, Operating Costs shall not include:
 
(a)    Costs collected from other tenants for special services provided to such
tenants in excess of the services provided to Tenant hereunder;
 
(b)    Except as permitted under Section 4.4.1(k) above, depreciation or
amortization of the Building or Building Components or expenses that should be
capitalized in accordance with standard accounting practices, consistently
applied;
 
(c)    Ground rent (if any);
 
(d)    Any loss or damage to the Building or any personal injury for which
Landlord is insured, to the extent insurance proceeds are collected or for which
Landlord is required to be insured pursuant to Section 11.2 if Landlord fails to
procure such insurance;
 
(e)    Real estate excise taxes arising from the transfer or conveyance of the
Building;
 
(f)    All fines, suits, claims, demands, costs charges and expenses for which
Landlord is liable by reason of any negligent or willful act or omission of
Landlord;
 
(g)    Costs of work to the Building that are necessary to comply with
applicable laws, regulations, ordinances or codes relating to the construction
of the Building in effect at the time the building permit was issued for the
Building;
 
(h)    Any costs incurred to clean up any Hazardous Substances that Tenant
proves existed on the Real Property and were known to be hazardous as of the
date of this Lease or were



7



--------------------------------------------------------------------------------

deposited within the Project by Landlord, provided that such materials were
classified as Hazardous Substances at the time the materials were deposited
within the Project; or
 
(i)    Any interest charged or fines imposed for late payment of any Operating
Costs by Landlord, unless such interest or fines were caused directly or
indirectly by Tenant.
 
(j)    Impact fees, mitigation payments or similar charges imposed by any
governmental authority as a condition to the initial construction of the Project
to the extent such amounts are required to be paid or bonded around prior to the
first Rent Commencement Date.
 
(k)    Costs of initial construction of the Project in accordance with the plans
approved for building permits by the City of Bellevue, including all costs of
correcting defects in the initial construction for which Landlord is otherwise
responsible under the Lease.
 
(l)    Attorneys’ and outside accountants’ fees incurred in connection with
leasing space in the Project or any sale or attempted sale of the Project.
 
(m)    Interest or loan fees incurred in connection with any loan secured by the
Building or the Real Property or any other costs (including attorneys’ fees)
directly related to any such financing or refinancing.
 
(n)    Any penalties due to violation of law or fines imposed for late payment
of any Operating Costs by Landlord or interest thereon, unless such penalties,
interest or fines were caused directly or indirectly by Tenant.
 
(o)    Damages incurred by Landlord for any default, breach, claim, judgment or
settlement arising out of this Lease or any other lease of space in the Project.
 
(p)    Expenses for the repair or replacement of any item to the extent such
repair or replacement is reimbursed, or is received at no cost, through
applicable warranty or insurance proceeds.
 
(q)    Real estate broker’s leasing commissions or promotional expenses or
advertising.
 
(r)    The costs of making improvements or alterations to tenant spaces (other
than Common Areas or as a part of an improvement or alteration to the Project or
the Buildings).
 
(s)    Overhead and profit increments or other sums paid to subsidiaries or
affiliates of Landlord for services, supplies or materials (excluding the
property management fee paid under Section 4.4.1(f) and service employees of the
property manager), to the extent the costs thereof materially exceed the costs
that would have been paid had such services, supplies or materials been provided
by unaffiliated parties at market rates.
 
(t)    Wages, bonuses and other compensation of employees above the level of
group property manager (or a similar or comparable position), other than those
fairly allocated to the Project.
 
4.5    Adjustment for Occupancy.    Notwithstanding any other provision herein
to the contrary, if during any year of the Term the Project is not fully
occupied or all premises within the Project do not receive Basic Services (as
defined in Section 5.1 below), then an adjustment shall be made in computing
Operating Costs for such year so that Operating Costs which vary based on the
occupancy of the Building or the Project, as applicable, shall be computed as
though the Project had been fully occupied and provided with Basic Services
during such year; provided, however, that in no event shall Landlord collect in
total, from Tenant and all other tenants of the Project, an amount greater than
one hundred percent (100%) of Operating Costs during any year of the Term.
 
4.6    Computation of Operating Costs Adjustment.    The term “Operating Costs
Adjustment” for any calendar year shall mean the difference, if any, between
Estimated Operating Costs and actual Operating Costs for that calendar year.
Landlord shall, within three (3) years after the end of any calendar year for
which Estimated Operating Costs differs from actual Operating Costs, give
written



8



--------------------------------------------------------------------------------

 
notice thereof to Tenant (a “Cost Statement”); provided, however, that a Cost
Statement may be provided a reasonable time beyond such three (3) year period
for any Operating Costs adjustments not reasonably determinable by Landlord
within such three (3) year period. The Cost Statement shall include a statement
of the total Operating Costs applicable to such calendar year and the
computation of the Operating Costs Adjustment. Landlord’s failure to give a Cost
Statement within a reasonable period of time after the end of any calendar year
for which an Operating Costs Adjustment is due shall not release either party
from the obligation to make the adjustment provided for in Section 4.7. On
request by Tenant, Landlord shall provide Tenant with reasonable documentation
and information supporting and substantiating the Operating Costs charged to
Tenant and the calculation of Tenant’s Proportionate Share of Operating Costs.
 
4.7    Adjustment for Variation Between Estimated and Actual.    If Tenant’s
Proportionate Share of Operating Costs for any calendar year exceeds the
payments received by Landlord towards Tenant’s Proportionate Share of Estimated
Operating Costs for such year, Tenant shall pay to Landlord Tenant’s
Proportionate Share of the Operating Costs Adjustment within thirty (30) days
after the date of the Landlord’s Cost Statement. If the Tenant’s Proportionate
Share of Operating Costs for any calendar year is less than the payments
received by Landlord towards Tenant’s Proportionate Share of Estimated Operating
Costs for such year, then Landlord, at Landlord’s option, shall either (a) pay
Tenant’s Proportionate Share of the Operating Costs Adjustment to Tenant in cash
within thirty (30) days after the date of Landlord’s Cost Statement, or (b)
credit said amount against future installments of Estimated Operating Costs
payable by Tenant hereunder. If the Term commences or terminates at any time
other than the first day of a calendar year, Tenant’s Proportionate Share of the
Operating Costs Adjustment shall be calculated based upon the exact number of
calendar days during such calendar year that fall within the Term, and any
payment by Tenant or Landlord required hereunder shall be paid even if the Term
has expired when such determination is made.
 
ARTICLE 5
Landlord’s Covenants
 
5.1    Basic Services.    So long as no Event of Default is outstanding under
this Lease, during Tenant’s occupancy of the Premises Landlord shall operate the
Building as a class A office building and shall provide the following (“Basic
Services”):
 
(a)    Hot and cold water at those points of supply provided for general use of
other tenants in the Project.
 
(b)    Central heat and air conditioning in season, at such temperatures and in
such amounts as are reasonably considered by Landlord to be standard or as may
be permitted or controlled by applicable laws, ordinances, rules and
regulations, during Normal Office Hours.
 
(c)    Routine maintenance, repairs, structural and exterior maintenance
(including exterior glass and glazing), painting and electric lighting service
for all public areas and special service areas of the Project in the manner and
to the extent deemed by Landlord to be necessary or desirable. Landlord’s
obligation with respect to repair as part of Basic Services under this Section
5.1 shall be limited to (i) the structural portions of the Building, (ii) the
exterior walls of the Buildings, including glass and glazing, (iii) the roof,
(iv) mechanical, electrical, plumbing and life safety systems that are
considered Building Standard Improvements (as defined Exhibit C-2 attached
hereto), and (v) Common Areas.
 
(d)    Janitorial service on a five (5) day week basis, excluding holidays.
 
(e)    An electrical system to convey power delivered by public utility or other
providers selected by Landlord, in amounts sufficient for normal office
operations during Normal Office Hours as provided in similar office buildings,
in accordance with the specifications set forth in Item 8 on Exhibit C-1. If
Tenant’s electrical requirements, as reasonably estimated by Landlord based upon
rated capacity (or based upon metered consumption), exceed such amounts, Tenant
shall pay the full amount of



9



--------------------------------------------------------------------------------

 
such excess together with any additional cost necessary to provide such excess
capacity. If the installation and operation of Tenant’s electrical equipment
requires additional air conditioning capacity above that provided by the
Building Standard Improvements, then the cost of installing additional air
conditioning and operation thereof (including utilities) shall be paid by Tenant
and shall be considered an Extra Service, subject to the provisions of Section
5.4 below. Landlord may require Tenant to pay for the installation and operation
of utility metering devices to measure actual utility consumption in the
Premises.
 
(f)    Installation, maintenance and replacement of building standard lamps,
bulbs and ballasts used in the Premises.
 
(g)    Security service for the Project, including electronic card key access to
the Buildings; provided, however, that the security service shall be provided by
unarmed personnel and shall not include alarm systems for special surveillance
of the Premises; and provided, further, that Landlord shall not be liable to
Tenant or any third party for any breach of security or any losses due to theft,
burglary, battery or for damage done or injury inflicted by persons in or on the
Project.
 
(h)    Public elevator service to the Garage and the floors on which the
Premises are situated during Normal Office Hours; provided, however, that Tenant
shall have access to the Premises and the Garage twenty-four (24) hours per day,
seven (7) days a week.
 
(i)    Except to the extent that Tenant or another tenant of the Project is
otherwise required to do so under the terms of any applicable lease, from and
after the Commencement Date, Landlord shall comply with all Laws (as defined in
Section 6.9(a)), as amended from time to time, related to the condition of the
Building and Project, including without limitation, all applicable Hazardous
Materials Laws (as defined in Section 7.2(a)), and the Americans with
Disabilities Act of 1990, as amended; provided, however, that Landlord shall
have the right to contest the applicability or validity of such Laws as applied
to the Project. The cost of compliance shall be included in Operating Costs.
 
5.2     Hours of Operation.    The term “Business Days” shall mean Monday
through Friday, excluding Federal holidays and all days that maintenance
employees of the Project are entitled to take off or to receive extra
compensation for, from time to time under their union contract or other
agreement; provided, however, that the annual number of non-Business Days (other
than Saturdays and Sundays) shall not exceed twelve (12) unless new Federal or
State holidays come into effect. The term “Normal Office Hours” shall mean
Business Days from 7:00 a.m. to 6:00 p.m., and Saturdays from 8:00 a.m. to 1:00
p.m.
 
5.3     Interruption.    Landlord shall not be liable for damages to either
person or property, nor shall Landlord be deemed to have evicted Tenant, nor
shall there be any abatement of Rent, nor shall Tenant be relieved from
performance of any covenant on its part to be performed hereunder by reason of
(a) interruption of, or deficiency in, the provision of Basic Services; (b)
breakdown or malfunction of lines, cables, wires, pipes, equipment or machinery
utilized in supplying or permitting Basic Services or telecommunications; or (c)
curtailment or cessation of Basic Services due to causes or circumstances beyond
the reasonable control of Landlord, including but not limited to (i) strikes,
lockouts or other labor disturbance or labor dispute of any character, (ii)
governmental regulation, moratorium or other governmental action, (iii)
inability, despite the exercise of reasonable diligence, to obtain electricity,
water or fuel from the providers thereof, and (iv) acts of God. Landlord shall
use reasonable diligence to make such repairs as may be required to lines,
cables, wires, pipes, equipment or machinery within the Project to provide
restoration of Basic Services and, where the cessation or interruption of Basic
Services has occurred due to circumstances or conditions beyond Project
boundaries or outside the Landlord’s control, to cause the same to be restored,
by application or request to the provider thereof.
 
5.4     Extra Services.    Landlord may provide to Tenant in Landlord’s
discretion and at Tenant’s cost and expense (and subject to the limitations
hereinafter set forth) the additional services



10



--------------------------------------------------------------------------------

 
described below (“Extra Services”). Tenant shall pay Landlord for the cost
(including capital costs, out-of-pocket expenses and the allocated cost of
Landlord’s employees) of providing any Extra Services, together with an
administrative fee equal to ten percent (10%) of such cost, within thirty (30)
days following presentation of an invoice therefor by Landlord to Tenant.
Landlord shall not charge the administrative fee on the cost of extra janitorial
services that are provided under a separate contract between Tenant and the
janitorial service. The cost chargeable to Tenant for Extra Services shall
constitute Rent.
 
(a)  Any extra cleaning and janitorial services requested by Tenant or required
for the Tenant Improvements, in excess of that required for Building Standard
Improvements; provided that Tenant may contract separately with Landlord’s
janitorial provider for extra janitorial services at Tenant’s expense.
 
(b)  Additional air conditioning and ventilating capacity required by reason of
any electrical, data processing or other equipment or facilities or services
required to support the same, in excess of that which would be required for
Building Standard Improvements.
 
(c)  Heating, ventilation, air conditioning or extra electrical equipment or
service during hours other than Normal Office Hours. Landlord shall provide said
heating, ventilation and air conditioning or extra service solely upon the prior
request of Tenant given in compliance with the notice requirements and
procedures that Landlord may establish from time to time. Tenant shall pay the
hourly rate established by Landlord but shall not be required to pay an
administrative fee for such after-hours HVAC or electricity.
 
(d)  Repair and maintenance for which Tenant is responsible hereunder.
 
(e)  Any Basic Service in amounts reasonably determined by Landlord to exceed
the amounts required to be provided under Section 5.1, but only if Landlord
elects to provide such additional or excess service.
 
(f)  Any other item described in this Lease as an Extra Service or which
Landlord is not required to provide as part of Basic Services.
 
5.5    Window Coverings.    All window coverings shall be provided by Landlord
as Building Standard Improvements. Tenant shall not remove, replace or install
any window coverings, blinds or drapes on any exterior window without Landlord’s
prior written approval, which shall not be unreasonably withheld. Tenant
acknowledges that, in the event Landlord believes such actions may adversely
affect the exterior appearance of the Project or the operation of the heating,
ventilation and air conditioning systems, then Landlord’s failure to so approve
shall be deemed reasonable.
 
5.6    Graphics and Signage.    Landlord shall provide the initial
identification of Tenant’s name on the directory board in the main lobby of the
Building and, if the Premises is on a multi-tenant floor, in the elevator lobby.
All signs, notices and graphics of every kind or character, visible in or from
public corridors, the Common Areas or the exterior of the Premises shall comply
with the Design Manual and any deviation shall be subject to Landlord’s prior
written approval, which shall not be unreasonably withheld. Tenant acknowledges
that in the event Landlord believes any such signs, notices or graphics may
adversely affect the appearance of the Project, then Landlord’s failure to
approve shall be deemed reasonable. Landlord hereby approves the sign that
Tenant installed in the lobby area within the Premises on the first floor of the
Building. Landlord agrees Tenant at Tenant’s expense may place a comparable sign
in the elevator lobby on the second floor of the Building identifying Tenant.
 
5.7    Tenant Extra Improvements.    “Tenant Extra Improvements” shall mean the
extent to which the Tenant Improvements in the Premises differ materially from
the Building Standard Improvements, as determined in Landlord’s reasonable
discretion. “Building Standard Improvements” shall mean those improvements
described on Schedule C-2 attached hereto. In instances where this Lease



11



--------------------------------------------------------------------------------

 
refers to Tenant Extra Improvements as a standard for the provision of services,
maintenance, repair or replacement by Tenant or Landlord, such reference shall
be to the difference in required services, maintenance, repairs or replacements
between the Tenant Improvements as constructed in the Premises and the Building
Standard Improvements, had the Building Standard Improvements been constructed
in the Premises.
 
5.8    Peaceful Enjoyment.    Tenant shall peacefully have, hold and enjoy the
Premises, subject to the other terms hereof, provided that Tenant pays the Rent
and performs all of Tenant’s covenants and agreements herein contained. This
covenant and the other covenants of Landlord contained in this Lease shall be
binding upon Landlord and its successors only with respect to breaches occurring
during its and their respective ownerships of Landlord’s interest hereunder.
 
ARTICLE 6
Tenant’s Covenants
 
6.1    Construction of Tenant Improvements.     Tenant acknowledges that it has
accepted possession of the Premises in their as-is condition and that Landlord
shall have no obligation to install or contribute to the cost of any additional
tenant improvements. Any alterations, improvements or changes that Tenant wishes
to make shall be subject to the provisions of Section 6.6 below and in
accordance with the Tenant Design Manual, which is incorporated herein by this
reference (the “Design Manual”). In the event of a conflict between the Design
Manual and this Lease, this Lease shall control. Except for Tenant’s trade
fixtures and equipment, all additions to or improvements of the Premises,
whether of Building Standard Improvements or Tenant Extra Improvements, shall be
and become the property of Landlord upon installation and shall be surrendered
to Landlord upon termination of this Lease by lapse of time or otherwise, except
as otherwise stated herein. Although Tenant Extra Improvements become the
property of Landlord upon installation, they are intended to be for the
convenience of Tenant and are not intended to be a substitute for Rent or any
part thereof.
 
6.2    Telecommunications.    Tenant shall install and maintain all required
intrabuilding network cable and other communications wires and cables necessary
to serve the Premises from the point of presence in the Building. Tenant shall
obtain any telecommunications services within the Building from vendors selected
by Landlord or approved by Landlord in its reasonable discretion (a “Provider”).
In the event that Tenant desires to obtain telecommunications services from a
Provider not selected by Landlord then Tenant shall submit to Landlord a list of
such proposed vendor(s) together with such other information regarding the
vendors as Landlord may request, including financial information, references
from at least two (2) owners of comparable projects in which the vendor has
experience and a description of the vendor’s business activities in downtown
Bellevue. Landlord shall notify Tenant within fifteen (15) Business Days of
receipt of the list (and any additional information reasonably requested by
Landlord) if Landlord approves any of Tenant’s proposed vendors. Failure to
notify Tenant shall be deemed disapproval. Subject to the balance of this
Section 6.2, Landlord hereby approves Electric Lightwave, Inc. as a Provider. If
Landlord approves any telecommunication Provider selected by Tenant, the
Provider must agree in writing to abide by all of Landlord’s policies and
procedures for telecommunications vendors and to pay for the use of any space
outside the Premises in which the Provider’s equipment is installed at the rate
established by Landlord from time to time; provided, however, that the Provider
shall not be required to pay for temporary space used only during the period of
installation. The Provider shall also reimburse Landlord for the reasonable
costs incurred by Landlord to build out such space. If Tenant desires to utilize
the services of a Provider not selected by Landlord, such Provider must obtain
the written consent of Landlord to the plans and specifications for its lines or
equipment within the Building prior to installation in the Building and must
install such lines and equipment in locations designated by Landlord. Tenant
shall obtain any necessary governmental permits relating to the installation,
use or operation of Provider’s lines and equipment. Landlord shall provide
Tenant and its Provider and contractors with reasonable access to portions of
the Building outside the Premises to the extent necessary to install, maintain
or replace any telecommunications equipment serving the



12



--------------------------------------------------------------------------------

 
Premises. Landlord’s consent to a Provider shall not be deemed to constitute a
representation or warranty as to the suitability, capability or financial
strength of any Provider. To the extent the service by a Provider is
interrupted, curtailed or discontinued for any reason whatsoever, Landlord shall
have no obligation or liability in connection therewith, except to the extent
caused by Landlord’s gross negligence or intentional misconduct. The provisions
of this Section are solely for the benefit of Tenant and Landlord, are not for
the benefit of any third party, and no telephone or telecommunications provider
shall be deemed a third party beneficiary hereof. Tenant acknowledges and agrees
that Landlord has not represented or warranted that Tenant will have unlimited
access to riser space or other space outside the Premises for the purpose of the
installing telecommunications equipment and Landlord shall have no obligation to
construct or designate additional riser space or equipment space to accommodate
the Tenant’s or its Provider’s telecommunications equipment. Tenant acknowledges
that roof and riser space are a finite commodity and that Landlord may in its
discretion limit Tenant’s total use of such space to accommodate and take into
account use of the Building systems and the needs of other Building tenants.
 
6.3    Taxes on Personal Property and Tenant Extra Improvements.    In addition
to, and wholly apart from its obligation to pay Tenant’s Proportionate Share of
Operating Costs, Tenant shall be responsible for, and shall pay prior to
delinquency, all taxes or governmental service fees, possessory interest taxes,
fees or charges in lieu of any such taxes, capital levies, or other charges
imposed upon, levied with respect to or assessed against Tenant’s Personal
Property (as defined in Section 11.1), on the value of its Tenant Extra
Improvements, on its interest pursuant to this Lease or on any use made of the
Premises or the Common Areas by Tenant in accordance with this Lease. To the
extent that any such taxes are not separately assessed or billed to Tenant,
Tenant shall pay the amount thereof as reasonably invoiced to Tenant by
Landlord.
 
6.4    Repairs by Tenant.    Subject to Section 5.1(c) above and except as
excused by Section 12.1 below, Tenant shall maintain and repair the Premises and
keep the same in good condition. Tenant’s obligation shall include, without
limitation, the obligation to maintain and repair all walls, floor coverings,
ceilings and fixtures and to repair all damage caused by Tenant or Tenant’s
employees, agents, contractors, officers, directors, partners, members,
licensees, invitees and guests (“Tenant Parties”) to the Premises or the
Project, whatever the scope of the work of maintenance or repair required.
Tenant shall repair all damage caused by removal of Tenant’s equipment or
furniture or the removal of any Tenant Extra Improvements or Alterations (as
defined in Section 6.6) permitted or required by Landlord, all as provided in
Section 6.12. Any repair or maintenance that Tenant is required to perform under
this Lease shall be performed at Tenant’s expense by Landlord’s employees as an
“Extra Service” subject to Section 5.4, or by contractors selected by Landlord.
If Tenant fails or refuses to commence such work within ten (10) days after
receipt of written notice from Landlord of the need for such work (except that
no notice shall be required in an emergency) or fails to complete such work in a
timely and efficient manner, then Landlord may perform such work for the account
of Tenant as an Extra Service. Any work of repair and maintenance performed by
or for the account of Tenant by persons other than Landlord shall be performed
at Tenant’s risk using contractors approved by Landlord prior to commencement of
the work and in accordance with procedures Landlord shall from time to time
establish. All such work shall be performed in compliance with all applicable
laws, ordinances, rules and regulations and Tenant, upon request, shall provide
to Landlord copies of all permits and records of inspection issued or obtained
by Tenant in connection therewith to establish such compliance. Tenant shall not
be required to perform any maintenance or repair required solely by reason of
the negligence or wrongful acts of Landlord or its employees, agents,
contractors, officers, directors, partners, licensees, invitees and guests,
Landlord’s affiliates or Landlord’s members (“Landlord Parties”). Tenant shall
notify Landlord of any needed repairs in the Premises or to the Building
Components within a reasonable period of time after learning of the need for
such repairs.
 
6.5    Waste.    Tenant shall not commit or allow Tenant Parties to commit any
waste or damage in any portion of the Premises or the Project.



13



--------------------------------------------------------------------------------

 
6.6    Alterations, Additions, Improvements.    Tenant shall not make or allow
to be made any alterations, additions or improvements in or to the Premises
(collectively, “Alterations”) without obtaining the prior written consent of
Landlord, which shall not be unreasonably withheld provided the conditions set
forth in clauses (a) through (f) are satisfied. All Alterations must: (a) comply
with all applicable laws, ordinances, rules and regulations; (b) be compatible
with the Design Manual and the Building, its architecture and its mechanical,
electrical, HVAC and life safety systems; (c) not interfere with the use and
occupancy of any other portion of the Building by any other tenant or their
invitees; (d) not affect the structural portions of the Building; (e) not,
whether alone or taken together with other improvements, require the
construction of any other improvements or alterations within the Building; and
(f) not reduce the value of the Premises or increase the cost to Landlord of
reletting the Premises. Tenant acknowledges that, in performing its initial
Alterations, Tenant will be changing from a single-tenant building to a
multi-tenant building and Tenant shall be responsible for any changes or
upgrades required by any applicable governmental authority in portions of the
Building outside the Premises. Tenant must demonstrate to Landlord’s reasonable
satisfaction that Tenant has sufficient funds to pay for all Alterations and
Landlord may, in its discretion require Tenant to establish an escrow account to
pay for the cost of any Alterations to ensure compliance with the terms of this
Section and Section 6.7. In determining whether to consent to any proposed
Alterations for which Landlord’s consent is required, Landlord shall have the
right to review plans and specifications for proposed Alterations, construction
means and methods, the identity of any contractor or subcontractor to be
employed on the work for Alterations, and the time for performance of such work.
Tenant shall supply to Landlord any documents and information reasonably
requested by Landlord in connection with any Alterations to the Premises. If
Landlord’s consent is required for any proposed Alterations, Landlord may hire
outside consultants to review such documents and information and Tenant shall
reimburse Landlord for the reasonable, documented cost thereof as well as
Landlord’s internal costs as an Extra Service subject to Section 5.4. All
Alterations permitted hereunder shall be made and performed by Tenant or, at
Tenant’s election, by Landlord without cost or expense to Landlord and as an
Extra Service; and if done by Tenant then using contractors approved by Landlord
in its sole discretion and Landlord may designate contractors for all
mechanical, electrical, plumbing, fire and life safety and structural work.
Landlord hereby approves DPR Construction for the initial alterations in the
Premises prior to occupancy provided that DPR uses the construction team
identified to Landlord in pre-construction meetings. Landlord may supervise and
administer the installation of Alterations as an Extra Service. Upon completion
of any Alterations, Tenant shall provide Landlord, at Tenant’s expense, with (x)
a complete set of “as built” plans acceptable to Landlord on mylar and
specifications reflecting the actual conditions of the Alterations as
constructed in the Premises, together with a copy of such plans on diskette in
the AutoCAD format or such other format as may then be in common use for
computer assisted design purposes; and (y) unconditional lien releases from all
contractors, subcontractors, materialmen and suppliers who could have a right to
file a lien against the improvements. The obligations of the parties with
respect to removal of Alterations shall be controlled by Section 6.12.
 
6.7    Liens.    Tenant shall keep the Premises and the Project free from any
liens arising out of any (a) work performed or material furnished to or for the
Premises, and (b) obligations incurred by or for Tenant or any person claiming
through or under Tenant. Tenant shall, within twenty (20) days following notice
of the imposition of any such lien, cause such lien to be released of record by
payment or posting of a bond fully satisfactory to Landlord in form and
substance and in compliance with RCW 60.04. Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or that Landlord shall deem proper for the protection of Landlord, the
Premises, the Project and any other party having an interest therein, from
mechanics’, materialmen’s and other liens. If Tenant fails to cause any lien to
be released within such twenty (20) day period, Landlord may cause such liens to
be released by any means it deems proper, including, without limitation, payment
of any such lien, at Tenant’s sole cost and expense. All costs and expenses
incurred by Landlord in causing such liens to be released shall be repaid by
Tenant to Landlord immediately upon demand, together with an



14



--------------------------------------------------------------------------------

 
administrative fee equal to twenty percent (20%) of such costs and expenses. In
addition to all other requirements contained in this Lease, Tenant shall give
Landlord at least ten (10) Business Days prior written notice before
commencement of any construction on the Premises.
 
6.8    Compliance With Laws and Insurance Standards.
 
(a)  Tenant shall comply with all federal, state and local laws, ordinances,
orders, rules, regulations and policies (collectively, “Laws”), now or hereafter
in force, as amended from time to time, in any way related to the use, condition
or occupancy of the Premises, regardless of when such Laws become effective,
including, without limitation, all applicable Hazardous Materials Laws (as
defined in Section 7.2(a)), the Americans with Disabilities Act of 1990, as
amended, and any laws prohibiting discrimination against, or segregation of, any
person or group of persons on account of race, color creed, religion, sex,
marital status, national origin or ancestry. Tenant shall also comply with the
terms of any transportation management program or similar programs affecting the
Building and required by any governmental authority. Tenant shall immediately
deliver to Landlord a copy of any notices received from any governmental agency
in connection with the Premises. It is the intention of Tenant and Landlord that
the obligations of Tenant under this Section 6.8 shall apply irrespective of the
scope of work required to achieve such compliance. Tenant shall not use or
occupy the Premises in any manner that creates, requires or causes imposition of
any requirement by any governmental authority for structural or other upgrading
of or improvement to the Building or the Project.
 
(b)  Tenant shall not occupy or use, or permit any portion of the Premises to be
occupied or used, for any business or purpose that is disreputable or
constitutes a fire hazard. Tenant shall not permit anything to be done that
would increase the rate of fire or other insurance coverage on the Project
and/or its contents. If Tenant does or permits anything to be done that
increases the cost of any insurance policy carried by Landlord, then Tenant, at
Landlord’s option, shall not be in default under this Lease, but shall reimburse
Landlord, upon demand, for any such additional premiums as an Extra Service.
 
6.9    Entry for Repairs, Inspection, Posting Notices, Etc.    After reasonable
notice (except in emergencies where no such notice shall be required) Landlord
or Landlord Parties shall have the right to enter the Premises to inspect the
same, to clean, to perform such work as may be permitted or required hereunder,
to make repairs to or alterations of the Project or other tenant spaces therein,
to deal with emergencies, to post such notices as may be permitted or required
by law to prevent the perfection of liens against Landlord’s interest in the
Project or to exhibit the Premises to prospective tenants, purchasers,
encumbrancers or others, or for any other purpose as Landlord may deem necessary
or desirable; provided, however, that upon request by Tenant and if Tenant makes
a representative available upon demand, Landlord shall enter the Premises only
when accompanied by a representative of Tenant provided that Tenant makes a
representative available upon request. In no event shall Tenant be entitled to
any abatement of Rent by reason of the exercise of any such right of entry,
except as provided in Section 5.3 above. Tenant, at its option, may designate
certain portions of the Premises as being “off limits”, and except in an
emergency, neither Landlord nor its employees, agents or contractors shall have
any access to such areas of the Premises unless accompanied by an employee of
Tenant. If Tenant elects to designate areas of the Premises as “off limits”
Tenant may install separate locks or other security devices on such areas.
Landlord shall have no obligation to provide janitorial services to such
“off-limits” areas of the Premises. Such areas of the Premises must be
accessible using the master key for the Building so Landlord will have access to
such areas in the event of an emergency.
 
6.10    No Nuisance.    Tenant shall not create any nuisance, or interfere with,
annoy, endanger or disturb any other tenant or Landlord in its operation of the
Project. Tenant shall not place any loads upon the floor, walls or ceiling of
the Premises that endanger the structure nor place any harmful liquids or
Hazardous Material (as defined in Section 7.2) in the drainage system of the
Building. Tenant shall not permit any vibration, noise or odor to escape from
the Premises and shall not do or permit anything to be done within the Premises
which would adversely affect the quality of the air in the Building.



15



--------------------------------------------------------------------------------

 
6.11    Rules and Regulations.    Tenant shall comply with the rules and
regulations for the Project attached as Exhibit D and such amendments or
supplements thereto as Landlord may adopt from time to time with prior written
notice to Tenant. Landlord shall not be liable to Tenant for or in connection
with the failure of any other tenant of the Project to comply with any rules and
regulations applicable to such other tenant under its lease provided that
Landlord shall use reasonable efforts to cause all tenants to comply with such
rules and regulations. In the event of any conflict between the terms of this
Lease and the rules and regulations, the terms of this Lease shall control. The
following shall supplement the rules and regulations: (a) deliveries to the
Premises by Tenant’s vendors during Normal Office Hours shall be permitted,
provided they are coordinated with Landlord so as not to disrupt or interfere
with Project operations or other tenants, and Landlord and Tenant shall work
cooperatively to develop a schedule and guidelines for such deliveries that
reasonably satisfies the requirements of both parties; and (b) Tenant may place
food and soft drink vending machines within the Premises for use by Tenant’s
employees and invitees only.
 
6.12    Surrender of Premises On Termination.    On or before the ninetieth
(90th) day preceding the Expiration Date, Tenant shall notify Landlord in
writing of the precise date upon which Tenant plans to surrender the Premises to
Landlord. On expiration of the Term, Tenant shall quit and surrender the
Premises to Landlord, broom clean, in good order, condition and repair as
required by this Lease, with all of Tenant’s movable equipment, furniture, trade
fixtures and other personal property removed therefrom (ordinary wear and tear
and damage to an extent consistent with the Premises remaining in good condition
and casualty damage which is not required to be restored by Tenant pursuant to
Section 12 excepted). In addition, Tenant shall remove all telecommunications
and computer networking wiring and cabling serving the Premises from the
Building. All Alterations and Tenant Improvements shall be surrendered with the
Premises in good condition and repair, reasonable wear and tear (but only to an
extent consistent with the Premises remaining in good condition and repair) and
casualty damage which is not required to be restored pursuant to Section 12
excepted, unless (a) Tenant has obtained Landlord’s agreement in writing that it
can remove an Alteration or item of Tenant Improvements, or (b) Landlord has
notified Tenant that Tenant must remove an Alteration or item of Tenant
Improvements pursuant to the following paragraph. Any property of Tenant not
removed from the Premises shall be deemed, at Landlord’s option, to be abandoned
by Tenant and Landlord may store such property in Tenant’s name at Tenant’s
expense, and/or dispose of the same in any manner permitted by law. Tenant shall
remove from the Premises the internal stairway connecting the first, second and
third floors of the Building along the South wall of the Building and the micro
raised floor in the first floor of the Premises and shall restore such areas of
the Premises to a “vanilla shell” condition in accordance with Landlord’s plans
for the Building shell and core. If Landlord desires to have the Premises, or
any part or parts thereof, restored to a condition that existed prior to
installation of any Tenant Extra Improvements or to the condition prior to
making any Alterations, Landlord may so notify Tenant in writing at any time
prior to the regularly scheduled Expiration Date (or if this Lease is sooner
terminated, within ten (10) days after the date of such termination); and upon
receipt of such notice, Tenant shall, at Tenant’s sole cost and expense, so
restore the Premises, or such part or parts thereof, reasonable wear and tear
(but only to an extent consistent with the Premises remaining in good condition
and repair) and casualty damage excepted, before the regularly scheduled
Expiration Date (or if this Lease is sooner terminated, within ten (10) days
after receipt of notice). Tenant shall repair at its sole cost and expense, all
damage caused to the Premises or the Project by removal of Tenant’s movable
equipment or furniture and such Tenant Improvements and Alterations as Tenant
shall be allowed or required to remove from the Premises by Landlord. If the
Premises are not surrendered as of the end of the Term in the manner and
condition herein specified, Tenant shall indemnify, defend, protect and hold
Landlord and Landlord Parties harmless from and against any and all damages
resulting from or caused by Tenant’s delay or failure in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
tenant due to such delay or failure. Tenant acknowledges that Landlord shall be
attempting to lease the Premises



16



--------------------------------------------------------------------------------

 
with any such lease to be effective upon expiration of the Term, and failure to
surrender the Premises could cause Landlord to incur liability to such successor
tenant for which Tenant shall be responsible.
 
At the time Landlord gives its approval to any Alterations or Tenant Extra
Improvements, Landlord shall inform Tenant as to which elements or components of
such Alterations or Tenant Extra Improvements Landlord may require Tenant to
remove from the Premises (and to have the Premises restored as provided above)
at the end of the Term. Landlord shall notify Tenant no later than sixty (60)
days prior to the end of the Term (or within thirty (30) days after an earlier
termination of this Lease) which of the components so identified must be removed
by Tenant and, if no such notice is provided, Landlord shall be deemed to have
elected to have all such elements and components removed by Tenant and to have
the Premises restored as provided above.
 
6.13    Corporate Authority.    If Tenant is a corporation or limited liability
company or partnership or if Tenant is a partnership on whose behalf a partner
which is a corporation or limited liability company executes this Lease, then in
any such case, each individual executing this Lease on behalf of such
corporation, limited liability company, or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said corporation, limited liability company and/or partnership, as the case may
be.
 
6.14    Utilities.    Except as expressly permitted under Section 6.3, Tenant
shall not obtain any electrical or other utility services from vendors other
than those selected by Landlord or approved by Landlord in writing.
 
ARTICLE 7
Hazardous Materials
 
7.1    Prohibition and Indemnity With Respect to Hazardous Materials.    Except
as stated below, Tenant shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Tenant or Tenant Parties
without the prior written consent of Landlord. Tenant may, at Tenant’s risk,
bring, store and use reasonable quantities of Permitted Hazardous Materials in
the Premises for their intended use. If Tenant violates this provision, or if
contamination of the Premises or the Real Property by Hazardous Material occurs
for which Tenant or any Tenant Party is responsible, or if Tenant’s activities
or those of Tenant Parties result in or cause a Hazardous Materials Claim, then
Tenant shall indemnify, defend, protect and hold Landlord and Landlord Parties
harmless from and against any and all claims, judgments, damages, penalties,
fines, costs, expenses, liabilities or losses (including, without limitation,
diminution in value of the Premises or the Project, damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Premises
or the Project, damages arising from any adverse impact on marketing of space,
and sums paid in settlement of claims, attorneys’ fees, consultants’ fees and
experts’ fees) (collectively, “Claims”) which arise during or after the Term as
a result of such contamination. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state or local government agency or
political subdivision because of any Hazardous Material present in the soil or
ground water on or under the Premises. The foregoing indemnity shall survive the
expiration or earlier termination of this Lease. Tenant acknowledges, confirms
and agrees that this provision and the indemnities herein apply to any Claims
arising out of or related to the diesel fuel tank and batteries for the UPS
permitted under Section 14.25 below.
 
7.2    Definitions.    The following terms shall have the meanings given below
for purposes of this Lease.
 
        (a)  “Hazardous Material” shall mean any (a) oil, diesel fuel, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other wastes, materials or pollutants which
(i) pose a hazard to the Project or to persons on or about the Project



17



--------------------------------------------------------------------------------

 
or (ii) cause the Project to be in violation of any Hazardous Materials Laws;
(b) asbestos in any form, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “restricted
hazardous waste,” “moderate risk waste,” or “toxic substances” or words of
similar import under any applicable local, state or federal law or under the
regulations adopted or publications promulgated pursuant thereto, including, but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.; the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. § 1801, et seq.; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. § 1251, et seq.; and the
Model Toxics Control Act, as amended, RCW 70.105D; (d) chemicals, materials or
substances, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of the Project or the owners and/or occupants of property adjacent
to or surrounding the Project, or any other person coming upon the Project or
adjacent property; and (e) other chemicals, materials or substances which may or
could pose a hazard to the environment.
 
(b)  “Hazardous Materials Claims” shall mean any enforcement, cleanup, removal,
remedial or other governmental or regulatory actions, agreements or orders
instituted pursuant to any Hazardous Materials Laws; and any claims made by any
third party against Landlord, Tenant or the Project relating to damage,
contribution, cost recovery compensation, loss or injury resulting from the
presence, release or discharge of any Hazardous Materials. Tenant shall promptly
cure and satisfy all Hazardous Materials Claims arising out of or by reason of
the activities or business of Tenant, Tenant Parties or any party claiming by or
through Tenant and its employees, agents, contractors, officers, directors,
partners, licensees, invitees and guests.
 
(c)  “Hazardous Materials Laws” shall mean any federal, state or local laws,
ordinances, orders, rules, regulations or policies, now or hereafter in force,
as amended from time to time, in any way relating to the environment, health and
safety, and Hazardous Materials (including, without limitation, the use,
handling, transportation, production, disposal, discharge or storage thereof) or
to industrial hygiene or the environmental conditions on, under or about the
Project, including, without limitation, soil, groundwater and indoor and ambient
air conditioning.
 
(d)  “Permitted Hazardous Materials” shall mean Hazardous Materials which are
contained in ordinary office supplies of a type and in quantities typically used
in the ordinary course of business within executive offices of similar size and
location and diesel fuel in quantities to serve the generator installed pursuant
to Section 14.25 below, but only if and to the extent that such supplies and
fuel are transported, stored and used in full compliance with all Hazardous
Materials Laws and their packaging instructions and otherwise in a safe and
prudent manner. Hazardous Materials which are contained in ordinary office
supplies but which are transported, stored and used in a manner which is not in
full compliance with all Hazardous Material Laws and their packaging
instructions or which is not in any respect safe and prudent shall not be deemed
to be Permitted Hazardous Materials for the purposes of this Lease.
 
ARTICLE 8
Assignment or Sublease
 
8.1    Transfers.
 
(a)  Consent Required.    Tenant shall not assign this Lease in whole or in
part, sublease all or any part of the Premises or otherwise sell, transfer or
hypothecate this Lease or grant any right to use or occupy the Premises to
another party (all of such events shall be referred to herein as a “Transfer”
and any such assignee, purchaser, subtenant or other transferee shall be a
“Transferee” for purposes of this Article) without Landlord’s prior written
consent. If Tenant intends to enter into a Transfer, Tenant shall give Landlord
at least thirty (30) days written notice of such intent. Tenant’s



18



--------------------------------------------------------------------------------

 
notice shall set forth the effective date of such Transfer and shall be
accompanied by an exact copy of the proposed agreements between Tenant and the
proposed Transferee and complete financial information regarding the proposed
Transferee. If requested by Landlord, Tenant shall provide Landlord with (a) any
additional information or documents reasonably requested by Landlord relating to
the proposed Transfer or the Transferee, and (b) an opportunity to meet and
interview the proposed Transferee. This Lease may not be transferred by
operation of law. All of the following shall constitute Transfers subject to
this Article 8: (x) if Tenant is a corporation that is not publicly traded on a
national exchange, then any transfer of this Lease by merger, consolidation or
liquidation, or any direct, indirect or cumulative change in the ownership of,
or power to vote the majority of Tenant’s outstanding voting stock, shall
constitute a Transfer; (y) if Tenant is a partnership, then a change in general
partners in, or voting or decision-making control of, the partnership shall
constitute a Transfer; and (z) if Tenant is a limited liability company, then a
change in members in, or voting or decision-making control of, the limited
liability company shall constitute a Transfer. Any change in ownership of
Tenant’s parent of the type described in (x), (y) or (z) above shall also
constitute a Transfer subject to this Article 8. These provisions shall apply to
any single transaction or any series of related or unrelated transactions having
the effect described.
 
        (b)  Permitted Transfers.    Notwithstanding anything herein to the
contrary, Landlord’s consent shall not be required for any proposed Transfer by
Tenant under this Article 8 to any of the following: (a) a wholly owned
subsidiary of Tenant; (b) an entity with which or into which Tenant may merge
whether or not the Tenant is the survivor of such merger; or (c) any entity that
is controlled by, controls or is under common control with Tenant, provided,
however, that any Permitted Transferee must have and maintain credit that
satisfies Landlord’s criteria for new tenants in the Project leasing comparable
amounts of space. “Control” for purposes of this Article 8 shall mean ownership
of a majority voting interest in any such entity or the possession, directly or
indirectly of the power to direct or cause the direction of the day-to-day
management of the controlled entity. Each of the foregoing shall be a “Permitted
Transferee” under this Lease; provided, however, that Tenant must provide
Landlord with at least twenty (20) days prior written notice of any Transfer to
a Permitted Transferee, together with such evidence as Landlord may reasonably
request to establish that such Transfer is to a Permitted Transferee. A Transfer
to a Permitted Transferee shall not be subject to the provisions contained in
Sections 8.2 or 8.3 below. The rights under this Section 8.1(b) are personal to
Onyx Software Corporation and may not be transferred or assigned to any other
party.
 
8.2    Landlord’s Options.    If Tenant proposes a Transfer then Landlord may
elect to (a) terminate this Lease pursuant to the following paragraph as of the
date specified by Tenant in its notice under Section 8.1, in which event Tenant
shall be relieved of all further obligations hereunder as to such space; (b)
permit Tenant to complete the Transfer on the terms set forth in such notice,
subject, however, to such reasonable conditions as Landlord may require and to
the balance of this Article 8; or (c) deny the request to Transfer the Lease.
Landlord shall have a period of twenty (20) days following any interview and
receipt of such additional information as Landlord requests (or thirty (30) days
from the date of Tenant’s original notice if Landlord does not request
additional information or an interview) within which to respond to Tenant’s
request. If Landlord fails to notify Tenant in writing of such election within
said period, Landlord shall be deemed to have waived option (a) above and to
have denied consent to the proposed Transfer. In deciding whether to consent to
a proposed Transfer, Landlord may consider any factors that Landlord deems
relevant, including but not limited to the following: (i) whether the use of the
Premises by the proposed Transferee would be a Permitted Use; (ii) whether the
proposed Transferee is of sound financial condition and has sufficient financial
resources and business expertise, as determined by Landlord, to perform under
this Lease; (iii) whether the proposed Transferee’s use involves the storage,
use, treatment or disposal of any Hazardous Materials; (iv) whether the proposed
use or the proposed Transferee could cause the violation of any covenant or
agreement of Landlord to any third party or sublessee or permit any other tenant
to terminate its lease; (v) whether the proposed Transferee leases or occupies
any other space in the Building; (vi) whether the terms of the Proposed



19



--------------------------------------------------------------------------------

 
Transfer are reasonable; and (vii) whether there is other comparable space
available for lease in the Project. Failure by Landlord to approve a proposed
Transfer shall not cause a termination of this Lease, and the sole remedy of
Tenant shall be an action for injunctive or declaratory relief.
 
8.3    Minimum Rental; Division of Excess Rent.    In any Transfer of this
Lease, Tenant shall seek to obtain from the Transferee consideration reflecting
the then-current fair market rent for the space subject to such Transfer. Any
rent or other consideration realized by Tenant in connection with or as a result
of any Transfer in excess of the Base Rent payable hereunder, after first
deducting all reasonable and customary costs actually incurred by Tenant to
effect such Transfer (such as tenant improvements, brokerage fees, advertising
costs and the like) shall be divided between Landlord and Tenant and Landlord’s
share shall be paid promptly to Landlord as Rent hereunder; provided, however,
that Landlord shall be entitled to receive the total rent and other
consideration if an Event of Default is outstanding under this Lease until such
default is cured. Landlord’s share of such sums shall be seventy-five percent
(75%) and Tenant’s share shall be twenty-five percent (25%).
 
8.4    Tenant Not Released.    No Transfer by Tenant shall relieve Tenant of any
obligation under this Lease and Tenant shall remain primarily liable hereunder.
Any Transfer that conflicts with the provisions hereof shall be void. No consent
by Landlord to any Transfer shall constitute a consent to any other Transfer nor
shall it constitute a waiver of any of the provisions of this Article 8 as they
apply to any such future Transfers. Following any Transfer, the obligations for
which the Tenant or subsequent transferor remains liable under this Lease shall
include, without limitation, any obligations arising in connection with any
amendments to this Lease executed by Landlord and the Transferee, whether or not
such amendments are made with knowledge or consent of the transferor.
 
8.5    Written Agreement.    Any Transfer must be in writing and the Transferee
shall assume in writing, for the express benefit of Landlord, all of the
obligations of Tenant under this Lease with respect to the space transferred,
provided that no such assumption shall be deemed a novation or other release of
the transferor. Tenant shall provide to Landlord true and correct copies of the
executed Transfer documents and any amendment thereto during the Term.
 
8.6    No Transfer Period.    Tenant shall not enter into any Transfer of this
Lease (other than to a Permitted Transferee), until the earlier of (a) three (3)
years after the Commencement Date, or (b) the date on which the Project is
initially ninety percent (90%) leased and occupied pursuant to leases not then
in default.
 
8.7    Conditions.    Landlord may condition its consent to any proposed
Transfer on such conditions as Landlord may require including, construction of
any improvements reasonably deemed necessary or appropriate by Landlord by
reason of the Transfer. Any improvements, additions, or alterations to the
Building or the Project that are required by any law, ordinance, rule or
regulation, or are reasonably deemed necessary or appropriate by Landlord as a
result of any Transfer hereunder, shall be installed and provided by Tenant in
accordance with Section 6.6, without cost or expense to Landlord.
 
8.8    Expenses.    Landlord may hire outside consultants to review the Transfer
documents and information. Tenant shall reimburse Landlord for all reasonable
costs and expenses incurred by Landlord in connection with any request for
consent under this Article 8 (even if consent is denied or the request is
withdrawn) and such reimbursement shall include the reasonable allocated cost of
Landlord’s or its management company’s staff plus all out-of-pocket expenses,
including reasonable attorneys’ fees, on demand.
 
8.9    No Restriction on Landlord.    Without liability to Tenant, Landlord
shall have the right to offer and to lease space in the Project, or in any other
property, to any party, including without limitation parties with whom Tenant is
negotiating, or with whom Tenant desires to negotiate, a Transfer.
 
8.10    No Leasehold Financing.    Tenant shall not encumber, pledge or mortgage
the whole or any part of the Premises or this Lease, nor shall this Lease or any
interest thereunder be assignable or



20



--------------------------------------------------------------------------------

 
transferable by operation of law or by any process or proceeding of any court or
otherwise without the prior written consent of Landlord, which consent may be
given or withheld in Landlord’s sole discretion.
 
ARTICLE 9
Condition and Operation of the Project
 
9.1    No Warranty.    Landlord shall have no other obligation of any kind or
character, express or implied, with respect to the condition of the Premises,
Building or Project or the suitability thereof for Tenant’s purposes, and Tenant
acknowledges that it has neither received nor relied upon any representation or
warranty made by or on behalf of Landlord with respect to such matters.
 
9.2    Project Alterations.    Landlord may, in its sole discretion, at any time
and from time to time: (a) make alterations, structural modifications, seismic
modifications or additions to the Building (including building additional
stories) or the Project; (b) change, add to, eliminate or reduce the extent,
size, shape or configuration of any aspect of or improvement (including the
Buildings) within the Project or its operations; (c) change the arrangement,
character, use or location of corridors, stairs, toilets, mechanical, plumbing,
electrical or other operating systems or any other parts of the Building; (d)
change the name, number or designation by which the Building or the Project is
commonly known; or (e) alter or relocate any portion of the Common Areas or any
other common facility provided, however, that such change shall not permanently,
materially and adversely affect Tenant’s use of the Premises. None of the
foregoing acts shall be deemed an actual or constructive eviction of Tenant,
entitle Tenant to any reduction of Rent or result in any liability of Landlord
to Tenant. Landlord shall have the exclusive rights to the airspace above and
around, and the subsurface below, the Premises and the Project, including,
without limitation, the exclusive right to use all exterior walls, roofs and
other portions of the Building for signs, notices and other promotional
purposes, except to the extent Section 5.6 of this Lease gives Tenant the right
to install a sign on a portion of the Building. Landlord shall have the sole and
exclusive right to possession and control of the Common Areas and all other
areas of the Project outside the Premises provided that Landlord shall not
permanently and materially impair Tenant’s use of the Premises.
 
ARTICLE 10
Lender Rights
 
10.1    Subordination.    This Lease is subject and subordinate to each ground
or land lease which may now or hereafter cover all or any portion of the Project
and to each mortgage, deed of trust or other financing or security agreement
which may now or hereafter encumber all or any portion of the Project and to all
renewals, modifications, consolidations, replacements and extensions thereof
(collectively, the “Senior Instruments”). This Section 10.1 shall be
self-operative and no further instrument of subordination need be required by
any lessor or any holder or beneficiary of any Senior Instrument (collectively,
the “Senior Parties”). Promptly following execution hereof and thereafter upon
request of any Senior Party, Tenant, Landlord and any Senior Party shall execute
promptly any certificate or instrument in any reasonable form required by any
Senior Party including but not limited to a subordination, nondisturbance and
attornment agreement (“SNDA”) in substantially the form attached hereto as
Exhibit E, to confirm such subordination and non-disturbance (provided such form
includes a nondisturbance provision substantially similar to that set forth in
Paragraph 2 of Exhibit E). Tenant shall deliver the same to Landlord within ten
(10) days following receipt thereof.
 
10.2    Attornment.    In the event of the enforcement by any Senior Party under
any Senior Instrument provided for by law or by such Senior Instrument, Tenant
shall attorn to any person or party succeeding to the interest of Landlord as a
result of such enforcement including any purchaser of all or any portion of the
Project at a public or private foreclosure sale or exercise of a power of sale
under such mortgage or deed of trust (collectively, “Successor”) and shall
recognize such Successor as the Landlord under this Lease without change in the
terms or other provisions of this Lease, except to the extent provided in the
SNDA required hereunder. Notwithstanding the foregoing, a Senior Party may elect
at any time to cause its interest in the Project to be subordinate and junior to
Tenant’s interest under this



21



--------------------------------------------------------------------------------

 
Lease by filing an instrument in the real property records of King County,
Washington effecting such election and providing Tenant with notice of such
election. In no event shall any Senior Party or any Successor have any liability
or obligation whatsoever to Tenant or Tenant’s successors or assigns for the
return of all or any part of the Security Deposit unless, and then only to the
extent that, such Senior Party or Successor actually receives all or any part of
the Security Deposit. Tenant, upon Landlord’s or any Successor’s request, shall
execute and deliver to Landlord a SNDA to confirm such attornment within ten
(10) days after written request therefor.
 
10.3    REAs.    Tenant agrees that this Lease and the rights of Tenant
hereunder are subject and subordinate to any reciprocal access or easement
agreements whether now or in the future affecting the Project (the “REAs”);
provided, however, any future REAs shall not materially adversely affect any
specific rights granted to Tenant hereunder with respect to parking or access.
 
10.4    Estoppel Certificate.    Within ten (10) days of a written request from
Landlord, Tenant shall execute and deliver to Landlord any estoppel certificate
addressed to Landlord and/or to any Senior Party or prospective Senior Party or,
any purchaser or prospective purchaser of all or any portion of, or interest in,
the Project, on a form supplied by Landlord or such other addressee, certifying
as to such facts (if true) and agreeing to such reasonable notice and cure
provisions and other matters as the addressee may reasonably require, including
but not limited to an estoppel certificate in the form of Exhibit F attached
hereto. In the event that Tenant fails or refuses to deliver an estoppel
certificate to Landlord within ten (10) days of a written request, then Tenant
shall conclusively be deemed, without exception, to have acknowledged the
correctness of the statements set forth in the form of certificate provided and
Tenant shall be estopped from denying the correctness of each such statement,
and the addressee thereof may rely on the correctness of the statements in such
form of certificate, as if made and certified by Tenant.
 
ARTICLE 11
Insurance
 
11.1    Landlord’s Casualty Insurance.    Landlord shall maintain, or cause to
be maintained, a policy or policies of insurance with the premiums thereon fully
paid in advance, issued by and binding upon an insurance company of good
financial standing, insuring the Project against loss or damage by fire or other
insurable hazards (including earthquake loss if Landlord elects to maintain such
coverage) and contingencies for the full insurable value thereof or, in the
alternative, insuring for one hundred percent (100%) of the replacement cost
thereof as determined by Landlord’s insurer from time to time (or such minimum
amount as shall be required to eliminate operation of coinsurance provisions),
exclusive of excavations and foundations or such other coverage as Landlord
deems appropriate for the Project. Landlord shall not be obligated to insure any
of Tenant’s furniture, equipment, machinery, trade-fixtures, personal property,
goods or supplies (“Tenant’s Personal Property”), or any Tenant Extra
Improvements or Alterations that Tenant may make upon the Premises. If the
annual premiums paid by Landlord for such casualty insurance exceed the standard
premium rates because the nature of Tenant’s operations result in
extra-hazardous or higher than normal risk exposure, then Tenant shall, within
thirty (30) days after receipt of appropriate premium invoices, reimburse
Landlord for such increases in premium. All insurance proceeds payable under
Landlord’s insurance carried hereunder shall be payable solely to Landlord and
Tenant shall have no interest therein.
 
11.2    Liability Insurance.    Landlord (with respect to the Project) and
Tenant (with respect to the Premises and Project) shall each maintain or cause
to be maintained a policy or policies of commercial general liability insurance
with the premiums thereon fully paid in advance, issued by and binding upon an
insurance company of good financial standing, such insurance to afford minimum
protection of not less than Two Million Dollars ($2,000,000.00), per occurrence,
combined single limit, for bodily injury (including death and property damage).
The coverages required to be carried shall be extended to include, but not to be
limited to, blanket contractual liability, personal injury liability (libel,



22



--------------------------------------------------------------------------------

slander, false arrest and wrongful eviction), and broad form property damage
liability. Tenant’s insurance required hereunder shall be written to be primary
with any other insurance available to Landlord being excess. Upon request of
Tenant, Landlord shall provide Tenant reasonable evidence that the insurance
required to be maintained hereunder by Landlord is in full force and effect.
 
11.3    Tenant’s Additional Insurance.
 
        (a)  All Risk Coverage.    Tenant shall provide insurance coverage
during the Term against loss or damage by fire and such other risks as are from
time to time included in an “all risk” policy (including without limitation
sprinkler leakage and water damage), insuring the full replacement cost of any
Tenant Extra Improvements, any Alterations and Tenant’s Personal Property.
 
        (b)  Workers’ Compensation Insurance.    Through out the Lease Term,
Tenant, at its own expense, shall keep and maintain in full force and effect
workers’ compensation insurance in an amount equal to at least the minimum
statutory amount then currently required in the State of Washington.
 
        (c)  Other.    Such other form or forms of insurance as are generally
required or obtained for similar projects, as Landlord or any mortgagee of
Landlord may reasonably require from time to time, against the same or other
insurable hazards which at the time are commonly insured against in the case of
premises similarly situated, due regard being given to the height and type of
buildings thereon and their construction, use and occupancy.
 
        (d)  Form of Policy.    All policies required to be carried by Tenant,
under this Article 11 shall be written with solvent, financially responsible
companies authorized to do business in the State of Washington with a Best &
Company rating of “B+IX” or better, and shall name Landlord, Landlord’s property
manager and any Senior Party as an additional insured, and each insurer shall
agree not to cancel or alter the policy without at least thirty (30) days prior
written notice to Landlord and all named and additional insureds. Any deductible
or self-insurance provisions under any insurance policies maintained by Tenant
shall be subject to Landlord’s prior written reasonable approval.
 
        (e)  Certificates.    Prior to commencement of the Term, and thereafter
during the Term, at least fifteen (15) days prior to the expiration date of any
such coverage, Tenant shall deliver to Landlord a certificate or certificates of
the insurance required hereunder. If Tenant fails to provide such proof of
insurance, Landlord shall be authorized (but not required) to procure such
coverage in the amounts stated with all costs thereof to be charged to Tenant
and paid upon written invoice therefor as an Extra Service.
 
11.4    Indemnity and Exoneration.
 
        (a)  Except as provided in Section 11.4(c), Landlord shall not be liable
to Tenant for any loss, damage or injury to person or property caused by (i)
theft, fire, vandalism, assault, battery, act of God, acts of the public enemy,
acts of terrorists or criminals, riot, strike, insurrection, war, court order,
requisition or order of governmental body or authority, or (ii) the active
negligence or willful misconduct of Tenant or Tenant Parties, or (iii) repair or
alteration of any part of the Project or failure to make any such repair except
as expressly otherwise provided in this Lease.
 

 

--------------------------------------------------------------------------------

Tenant’s Initials
 
        (b)  Tenant shall indemnify, defend, protect and hold Landlord and
Landlord Parties harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, expenses, liabilities or losses (including
without limitation, sums paid in settlement of claims, attorneys’ fees,
consultants’ fees, and experts’ fees) to the extent arising out of or related to
claims of injury to or death of persons, damage to property occurring or
resulting directly or indirectly from the negligence or willful misconduct of
Tenant or Tenant Parties; provided, however, that the foregoing indemnity shall
not be



23



--------------------------------------------------------------------------------

applicable to the extent the claims arise by reason of the negligence or willful
misconduct of Landlord, unless such claims are or should be covered by insurance
required to be carried by Tenant under the terms of this Lease, in which case
such claims shall be subject to the terms of this indemnity.
 
        (c)  Landlord shall indemnify, defend, protect and hold Tenant and
Tenant Parties harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, expenses, liabilities or losses (including without
limitation, sums paid in settlement of claims, attorneys’ fees, consultants’
fees, and experts’ fees) to the extent arising out the negligence or willful
misconduct of Landlord, unless such claims are or should be covered by insurance
required to be carried by Tenant under the terms of this Lease, in which case
such claims shall not be subject to the terms of this indemnity; provided,
however, that the foregoing indemnity shall not include claims to the extent
arising by reason of the negligence or willful misconduct of Tenant or Tenant
Parties.
 
        (d)  To the extent, but only to the extent, necessary to fully indemnify
the parties from claims made by the indemnifying party or its employees, the
indemnities herein constitute a waiver of the indemnifying party’s immunity
under the Washington Industrial Insurance Act, RCW Title 51, as between Landlord
and Tenant only.
 
11.5    Indemnity for Liens.    Tenant shall indemnify, defend and protect
Landlord and hold and save Landlord harmless of and from any and all loss,
claims, proceedings, cost, damage, injury, causes of action, liabilities or
expense arising out of or in any way related to work or labor performed,
materials or supplies furnished to or at the request of Tenant or in connection
with performance of any work done for the account of Tenant in the Premises or
the Project, except to the extent any such claim is the result of nonpayment or
nonperformance by Landlord.
 
11.6    Waiver of Subrogation Rights.    Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each waive all rights of recovery, claim,
action or cause of action, against the other, Tenant Parties or Landlord
Parties, as applicable, for any loss or damage that may occur to the Premises,
or any improvements thereto, or the Project or any personal property of such
party therein, by reason of fire, the elements, or any other cause that could be
insured against under the term of an “all risk” insurance policy or other
casualty insurance coverages which are required to be obtained pursuant to this
Lease, regardless of cause or origin, including negligence of the other party,
Landlord Parties or Tenant Parties, as applicable, and each party covenants that
no insurer shall hold any right of subrogation against such other party. Tenant
shall advise its insurers of the foregoing and such waiver shall be a part of
each policy maintained by Tenant that applies to the Premises, any part of the
Project or Tenant’s use and occupancy of any part thereof.
 
ARTICLE 12
Casualty and Eminent Domain
 
12.1    Damage and Destruction.    If a fire or other casualty in the Premises
or the Project occurs, Tenant shall immediately give notice thereof to Landlord.
The following provision shall apply to any fire or other casualty:
 
        (a)  If the damage is limited solely to the Premises and the Premises
can, in the reasonable opinion of Landlord, be made tenantable with all damage
repaired within six (6) months from the date of damage or destruction, then
Landlord shall diligently rebuild the same; provided, however, that Landlord
shall not be obligated to expend for such repair an amount in excess of the
insurance proceeds recovered or recoverable as a result of such damage.
 
        (b)  If portions of the Project outside the boundaries of the Premises
are damaged or destroyed (whether or not the Premises are also damaged or
destroyed) and (i) the Premises and the Project can both, in the reasonable
opinion of Landlord, be made tenantable with all damage repaired within six (6)
months from the date of damage or destruction, and (ii) Landlord determines that
such reconstruction is economically feasible, then Landlord shall diligently
rebuild the same; provided,



24



--------------------------------------------------------------------------------

however, that Landlord shall not be obligated to expend for such repair an
amount in excess of the insurance proceeds recovered or recoverable as a result
of such damage and Landlord shall have no obligation to repair or restore Tenant
Extra Improvements or Alterations.
 
        (c)  If (i) the Premises should be damaged by any occurrence not covered
by Landlord’s insurance, or (ii) the Premises or the Building should be damaged
to the extent that the damage cannot, in Landlord’s reasonable opinion be
restored within six (6) months from the date of damage, or (iii) the Building
should be damaged to the extent of more than fifty percent (50%) of the cost of
replacement thereof, notwithstanding that the Premises may be undamaged, or (iv)
if the damage occurs during the last two (2) years of the Term, Landlord may
elect either to repair or rebuild the Premises or the Building or to terminate
this Lease upon giving notice in writing of such election to Tenant within sixty
(60) days after the happening of the event causing the damage.
 
        (d)  During any period when the Premises are rendered untenantable
because of any casualty, Base Rent shall abate proportionately until such time
as the Premises are made tenantable as reasonably determined by Landlord or, if
required by applicable law, a new certificate of occupancy is issued for the
damaged portion of the Premises, and no portion of the Rent so abated shall be
subject to subsequent recapture; provided, however, that there shall be no such
abatement (i) except to the extent that the amount thereof is compensated for
and recoverable from the proceeds of rental abatement or business interruption
insurance maintained by Landlord with respect to this Lease, the Premises or the
Project or (ii) if the damage is caused by Tenant or any Tenant Party.
 
        (e)  The proceeds from any insurance paid by reason of damage to or
destruction of the Project or the Building or any part thereof, the Building
Standard Improvements or any other element, component or property insured by
Landlord shall belong to and be paid to Landlord subject to the rights of any
mortgagee of Landlord’s interest in the Project or the beneficiary of any deed
of trust that constitutes an encumbrance thereon. If this Lease is terminated by
either party as a consequence of a casualty in accordance with any of the
provisions of this Section 12.1, all proceeds of insurance required to be
maintained either by Landlord or Tenant shall be paid to Landlord subject to the
rights of any mortgagee of Landlord’s interest in the Project or the beneficiary
of any deed of trust that constitutes an encumbrance thereon; provided, however,
that Tenant shall be paid all proceeds of insurance payable in connection with
Tenant’s Personal Property.
 
        (f)  If the Premises, or any part thereof, or any portion of the
Building necessary for Tenant’s use of the Premises, are damaged or destroyed
during the last twelve (12) months of the Term, or any extension thereof,
Landlord or Tenant may terminate this Lease by giving written notice thereof to
the other party within thirty (30) days after the date of the casualty, in which
case this Lease shall terminate as of the later of the date of the casualty or
the date of Tenant’s vacation of the Premises.
 
        (g)  Except to the extent expressly provided in this Lease, nothing
contained in this Lease shall relieve Tenant of any liability to Landlord or to
Landlord’s insurance carriers that Tenant may have under law or under the
provisions of this Lease in connection with any damage to the Premises or the
Building by fire or other casualty.
 
        (h)  If Landlord rebuilds the Premises under any provision of this
Article 12, Tenant shall repair and restore Tenant Extra Improvements and any
Alterations at Tenant’s expense so as to restore the Premises to the condition
existing prior to such damage or destruction, or, at Landlord’s election,
Landlord may repair and rebuild the Tenant Extra Improvements or Alterations, at
Tenant’s sole cost and expense in accordance with Section 6.7 of this Lease. So
long as it does not delay completion of the restoration, Tenant may elect, at
its expense, to update or redecorate the Premises in connection with the
restoration but any changes shall be considered Alterations subject to the
provisions of Section 6.7 above.



25



--------------------------------------------------------------------------------

 
        (i)  Notwithstanding any other provision of this Section 12.1, within
ninety (90) days after the occurrence of any casualty, Landlord shall notify
Tenant as to the expected period of time needed to complete any repair or
restoration. If (i) Landlord estimates that it will take more than three hundred
sixty five (365) days to complete the repair or restoration after the occurrence
of the casualty, and (ii) the damage or destruction renders a material portion
of the Premises untenantable, then Tenant may elect to terminate this Lease by
giving Landlord written notice of termination within twenty (20) days after
receipt of Landlord’s notice. If Tenant does not provide written notice within
such time period, Tenant shall have permanently waived its right to terminate
the Lease pursuant to this provision. In addition, if Landlord has not completed
any restoration within three hundred sixty-five (365) days after the occurrence
of the casualty (as such period may be extended by any period of Force Majeure
or delay in receiving insurance proceeds, which period shall not exceed, in the
aggregate, sixty (60) days), then Tenant may notify Landlord in writing that
Tenant wishes to terminate the Lease. If Landlord has not completed restoration
and delivered possession of the restored Premises to Tenant within thirty (30)
days after the date of such notice then this Lease shall terminate and be of no
further force and effect. If Landlord completes restoration and delivers
possession of the restored Premises to Tenant within thirty (30) days after the
date of such notice then this Lease shall continue in full force and effect.
 
12.2    Condemnation.
 
        (a)  If such portion of the Premises or any portion of the Project shall
be taken or condemned for any public purpose and the remainder of the Premises
are rendered untenantable, as reasonably determined by Landlord and Tenant, this
Lease shall, at the option of either party, terminate as of the date of such
taking. If this Lease is not terminated in its entirety then it shall terminate
only as to the portion of the Premises taken and Base Rent and Tenant’s
Proportionate Share shall be adjusted to reflect the new Net Rentable Area of
the Premises and/or the Project. If any portion of the Project shall be taken or
condemned for any public purpose to such an extent as to render the Project not
economically viable in Landlord’s discretion, then whether or not the Premises
or any part thereof is taken or conveyed, Landlord may by notice in writing to
Tenant terminate this Lease, and the Base Rent and other charges shall be paid
or refunded as of the date of termination.
 
        (b)  If during the Term of this Lease the entire Premises shall be taken
by eminent domain or destroyed by the action of any public or quasi-public
authority or in the event of conveyance in lieu thereof, this Lease shall
terminate as of the day possession shall be taken by such authority, and Tenant
shall pay Rent up to that date with an appropriate refund by Landlord of such
rent as shall have been paid in advance for a period subsequent to the date of
the taking of possession.
 
        (c)  If a temporary taking of all or a portion of the Premises occurs,
there shall be no abatement of Rent and Tenant shall remain fully obligated for
performance of all of the covenants and obligations on its part to be performed
pursuant to the terms of this Lease. All proceeds awarded or paid with respect
thereto shall belong to Tenant.
 
        (d)  All compensation awarded for any such taking or conveyance whether
for the whole or a part of the Premises shall be the property of Landlord,
whether such damages shall be awarded as compensation for diminution in the
value of the leasehold or of the fee of or underlying leasehold interest in the
Premises, and Tenant waives all claims against Landlord and the condemning
authority for damages for termination of its leasehold interest or interference
with its business and hereby assigns to Landlord all of Tenant’s right, title
and interest in and to any and all such compensation; provided, however, that
Tenant shall be entitled to claim, prove and receive in the condemnation
proceedings such separate award as may under the laws of the State of Washington
be expressly allocated to Tenant’s personal property or relocation expenses,
provided that such award shall be made by the court in addition to and shall not
result in a reduction of the award made to Landlord.



26



--------------------------------------------------------------------------------

 
ARTICLE 13
Default
 
13.1  Events of Default.    The occurrence of any of the following shall
constitute an event of default (“Event of Default”) on the part of Tenant:
 
        (a)  Abandonment.    Failure to move its entire company operations into
the Premises by March 31, 2003, or failure thereafter to occupy the Premises
(even if Tenant continues to pay Rent);
 
        (b)  Non-payment of Rent.    Failure to pay any installment of Base
Rent, Operating Costs or other items of Rent when payment is due, if such
failure is not cured within three (3) Business Days after the due date thereof;
provided, however, that Landlord shall provide thirty (30) days written notice
to Tenant of each scheduled increase in Base Rent and Estimated Operating Costs
and Tenant shall not be in default if it does not increase its monthly payment
for any payment due during such thirty (30) day notice period;
 
        (c)  Other Obligations.    Failure to perform any obligation, agreement
or covenant under this Lease other than those matters specified in Sections
13.1(b), 13.1(i), 13.1(j) and 13.1(k), such failure continuing for twenty (20)
days after written notice of such failure (or with respect to non-monetary
obligations only, such longer period as is reasonably necessary to remedy such
default, provided that Tenant shall continuously and diligently pursue such
remedy at all times until such default is cured);
 
        (d)  General Assignment.    A general assignment for the benefit of
creditors by Tenant or any guarantor of Tenant’s obligations hereunder
(“Guarantor”);
 
        (e)  Bankruptcy.    The filing of any voluntary petition in bankruptcy
by Tenant or Guarantor, or the filing of an involuntary petition by Tenant’s or
Guarantor’s creditors, which involuntary petition remains undischarged for a
period of sixty (60) days. If under applicable law the trustee in bankruptcy or
Tenant has the right to affirm this Lease and continue to perform the
obligations of Tenant hereunder, such trustee or Tenant shall, in such time
period as may be permitted by the bankruptcy court having jurisdiction, cure all
defaults of Tenant hereunder outstanding as of the date of the affirmance of
this Lease and provide to Landlord such adequate assurances as may be necessary
to ensure Landlord of the continued performance of Tenant’s obligations under
this Lease;
 
        (f)  Receivership.    The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such receivership
remains undissolved for a period of thirty (30) days after creation thereof;
 
        (g)  Attachment.    The attachment, execution or other judicial seizure
of all or substantially all of Tenant’s assets or the Premises, if such
attachment or other seizure remains undismissed or undischarged for a period of
thirty (30) days after the levy thereof;
 
        (h)  Insolvency.    The admission by Tenant or Guarantor (if any) in
writing of its inability to pay its debts as they become due, the filing by
Tenant or Guarantor of a petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, the filing by Tenant or Guarantor
of an answer admitting or failing timely to contest a material allegation of a
petition filed against Tenant or Guarantor in any such proceeding or, if within
thirty (30) days after the commencement of any proceeding against Tenant or
Guarantor seeking any reorganization, or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed;
 
        (i)  Execution of Documents.    Failure to execute and return any
estoppel certificate or subordination agreement required pursuant to Article 10
within the time limits set forth therein, and such failure is not cured within
five (5) Business Days after written notice of such failure;



27



--------------------------------------------------------------------------------

 
        (j)  Letter of Credit/Security Deposit.    Failure to provide the
Security Deposit or Letter of Credit as and when due; and
 
        (k)  Cross-Default.    The occurrence of any event of default or any
event that would become an event of default with the giving of notice or passing
of time or both, under the Existing Lease, the Information Rights Agreement
between Landlord and Tenant dated as of December 20, 2002 or the Registration
Rights Agreement between Landlord and Tenant dated as of December 20, 2002.
 
13.2    Remedies Upon Default.
 
        (a)  Termination.    If an Event of Default occurs, Landlord shall have
the right, with or without notice or demand, immediately (after expiration of
the applicable grace periods specified herein) to terminate this Lease, and at
any time thereafter recover possession of the Premises or any part thereof and
expel and remove therefrom Tenant and any other person occupying the same, by
any lawful means, and again repossess and enjoy the Premises without prejudice
to any of the remedies that Landlord may have under this Lease, or at law or
equity by reason of Tenant’s default or of such termination.
 
        (b)  Continuation After Default.    After an Event of Default, even
though Tenant has breached this Lease and/or abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession under Section 13.2(a) hereof, and Landlord may enforce all
of its rights and remedies under this Lease, including (but without limitation)
the right to recover Rent as it becomes due. Acts of maintenance, preservation
or efforts to lease the Premises or the appointment of receiver upon application
of Landlord to protect Landlord’s interest under this Lease shall not constitute
an election to terminate Tenant’s right to possession.
 
        (c)  Cure.    Landlord may cure such default or perform such obligation
on Tenant’s behalf and at Tenant’s expense as an Extra Service. Tenant shall
reimburse Landlord on demand pursuant to Section 5.4.
 
13.3    Damages Upon Termination.    Should Landlord terminate this Lease
pursuant to the provisions of Section 13.2(a) hereof, Landlord shall have all
the rights and remedies of a landlord under applicable law and, in addition,
Landlord shall be entitled to recover from Tenant: (a) the worth at the time of
award of the unpaid Rent and other amounts which had been earned at the time of
termination; (b) the worth at the time of award of the amount by which the
unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such Rent loss that the Tenant proves could have
been reasonably avoided; (c) the worth at the time of award of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; (d) all costs incurred by Landlord in reletting the Premises, including
without limitation, brokerage commissions, attorneys’ fees, marketing and
advertising expenses and expenses of cleaning, restoring or remodeling the
Premises; and (e) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom. The “worth at the time of award” of the amounts referred to in
(a) and (b) shall be computed with interest at the Prime Rate plus five percent
(5%) or the highest lawful commercial interest rate, whichever is the lower. As
used herein, the term “Prime Rate” shall mean the prime commercial lending rate
publicly announced from time to time by Bank of America N.A., or its successor.
The “worth at the time of award” of the amount referred to in (c) shall be
computed by discounting such amount at the “discount rate” of the Federal
Reserve Bank of San Francisco in effect as of time of award plus one percent
(1%) and, where rental value is a material issue, shall be based upon competent
appraisal evidence. Notwithstanding any other provision in this Lease to the
contrary, Landlord shall make commercially reasonable efforts to mitigate its
damages but shall not be required to give preferential treatment to the Premises
if Landlord is seeking to lease other vacant space.



28



--------------------------------------------------------------------------------

 
13.4    Computation of Rent for Purposes of Default.    For purposes of
computing unpaid Rent that would have accrued and become payable under this
Lease pursuant to the provisions of Section 13.3, unpaid Rent shall consist of
the sum of:
 
        (a)  the total Base Rent for the balance of the Term, plus
 
        (b)  a computation of the Operating Costs for the balance of the Term,
the assumed Operating Costs for the calendar year of the default and each future
calendar year in the Term to be equal to the Operating Costs for the calendar
year prior to the year in which default occurs compounded at a per annum rate
equal to the mean average rate of inflation for the preceding five (5) calendar
years as determined by reference to the Consumer Price Index – All Items for
Seattle-Tacoma-Bremerton, All Urban Consumers, published by the Bureau of Labor
Statistics of the United States Department of Labor (Base Year 1982-84=100), or
such successor index as may be established to provide a measure of the current
purchasing power of the dollar (provided, however, that if no successor index is
published by the United States Department of Labor, Landlord may select in its
reasonable discretion a substitute index or method of measuring inflation).
 
13.5    Late Charge.    In addition to its other remedies, if any payment of
Rent is not received by the fifth (5th) day after the due date thereof, Tenant
shall pay a late fee in an amount equal to three percent (3%) of the delinquency
for each month or portion thereof that the delinquency remains outstanding, the
parties agreeing that Landlord’s damage by virtue of such delinquencies would be
difficult to compute and the amount stated herein represents a reasonable
estimate thereof. The provision for a late charge set forth in this Section
13.5, and any collection of a late charge by Landlord, shall not be deemed a
waiver of any breach or Event of Default by Tenant under this Lease. If Tenant’s
Rent checks are returned by the bank without payment then Landlord may require
Tenant to pay future installments of Rent by certified or cashiers’ check.
 
13.6    Remedies Cumulative.    All of the remedies permitted or available to
Landlord or Tenant under this Lease, or at law or in equity, shall be cumulative
and not alternative and invocation of any such right or remedy shall not
constitute a waiver or election of remedies with respect to any other permitted
or available right or remedy.
 
13.7    Tenant’s Remedies.    Landlord shall not be in default unless Landlord
fails to cure a default by Landlord of its obligations under this Lease within
sixty (60) days after its receipt of notice thereof from Tenant, or if such
default is not capable of being cured within said sixty (60) day period,
Landlord has failed to commence such cure and diligently pursue such cure until
completion. In no event shall Landlord be liable for consequential damages.
Tenant shall not sue, seek any remedy or enforce any right against Landlord
until (a) Tenant gives written notice to all Senior Parties as required by
Section 14.7 below, and (b) a reasonable time for such Senior Party, at its
option, to remedy the act or omission has elapsed following the giving of notice
by Tenant to Senior Party required hereunder, including, without limitation,
time to obtain possession from Landlord by power of sale or judicial
foreclosure, it being agreed that the Senior Party shall have no obligation to
Tenant to cure or remedy any act or omission of Landlord. Tenant shall look
solely to Landlord’s interest in the Building (including without limitation the
rents, issues and profits therefrom and all insurance proceeds paid to Landlord
in connection therewith) for recovery of any judgment from Landlord whether from
a breach hereof or from a right created by statute or at common law. Landlord
and Landlord Parties shall not be personally liable for any such judgment.
Tenant agrees that no other property or assets of Landlord or any partner or
member of Landlord shall be subject to levy, execution or other enforcement
procedures for satisfaction of any such judgment or decree; no partner or member
of Landlord shall be sued or named as a party in any suit or action (except as
may be necessary to secure jurisdiction over Landlord); no service of process
shall be made against any partner or member of Landlord (except as may be
necessary to secure jurisdiction over Landlord); no judgment shall be taken
against partner or member of Landlord; no writ of execution shall ever be levied
against the assets of any partner or member of Landlord; and these covenants,
limitations and agreements



29



--------------------------------------------------------------------------------

are enforceable both by Landlord and by any partner or member of Landlord. Any
lien obtained to enforce any such judgment and any levy of execution thereon
shall be subject and subordinate to any Senior Instrument.
 
If Landlord fails to perform any its repair and maintenance obligations under
this Lease and (i) written notice of such failure is given to Landlord by
Tenant, (ii) such failure persists for a period of ten (10) consecutive Business
Days beyond the date of said written notice from Tenant, (iii) such failure
renders the Premises or any material portion thereof untenantable or unfit for
Tenant’s use and Tenant ceases to use the Premises or the affected portion
thereof, and (iv) Landlord is not diligently pursuing a cure of such failure;
then Tenant may provide a second notice to Landlord (and all Senior Parties to
the extent required by Section 14.7 below) stating that if such failure is not
cured within ten (10) Business Days thereafter, Tenant intends to commence cure
and specifying the steps that Tenant will take to effect such repairs or
maintenance. If Landlord has not commenced or is not diligently pursuing a cure
within ten (10) Business Days after receipt of such second notice, Tenant may
take the steps outlined in its notice to Landlord using qualified contractors.
Notwithstanding the foregoing, Tenant shall not be permitted access to any
equipment or facilities that serve other tenants’ premises in the Project.
Tenant shall be solely responsible for any loss or damage arising from its
efforts to cure the interruption. Landlord shall reimburse Tenant for the
reasonable costs and expenses incurred in taking such actions within thirty (30)
Business Days of written demand from Tenant. If Landlord fails to so reimburse
Tenant, and Tenant obtains a judgment or arbitration award against Landlord for
its reasonable costs and expenses incurred in taking such actions, Tenant shall
have the right to offset the amount of such judgment or award against Base Rent
next due under this Lease; provided, that Tenant may not offset more than five
thousand ($5,000) against Base Rent due in any one (1) month although Tenant may
continue the offset up to such maximum monthly amount until Tenant has recovered
the full amount due to Tenant under such award or judgment.
 
ARTICLE 14
Miscellaneous
 
14.1    No Waiver.    Failure of Landlord or Tenant to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord or Tenant, as the case may
be, shall have the right to declare any such default at any time thereafter. No
waiver of an event of default, or any agreement, term, covenant or condition
contained in this Lease, shall be effective or binding on Landlord or Tenant
unless made in writing and no such waiver shall be implied from any omission by
Landlord or Tenant to take action with respect to such default or other such
matter. No express written waiver by Landlord or Tenant of any event of default,
or other such matter, shall affect or cover any other default, matter or period
of time, other than the default, matter and/or period of time specified in such
express waiver. One or more written waivers by Landlord or Tenant of any
default, or other matter, shall not be deemed to be a waiver of any subsequent
default, or other matter, in the performance of the same provision of this
Lease. Acceptance of Rent by Landlord hereunder, or endorsement of any check,
shall not, in and of itself, constitute a waiver of any breach or Event of
Default or of any agreement, term, covenant or condition of this Lease, except
as to the payment of Rent so accepted, regardless of Landlord’s knowledge of any
concurrent Event of Default or matter. Landlord may, at its election, apply any
Rent received from Tenant to the oldest obligation outstanding from Tenant to
Landlord, any endorsement or other statement of Tenant to the contrary
notwithstanding. No course of conduct between Landlord and Tenant, and no
acceptance of the keys to or possession of the Premises before the termination
of the Term by Landlord or any employee of Landlord shall constitute a waiver of
any such breach or of any term, covenant or condition of this Lease or operate
as a surrender of this Lease.
 
14.2    Holding Over.    If Tenant (or anyone claiming under Tenant) remains in
possession after expiration or termination of this Lease without the written
consent of Landlord, Tenant shall comply with all terms and conditions of this
Lease except that Tenant shall pay Base Rent for each month or partial



30



--------------------------------------------------------------------------------

month of occupancy thereafter at a rate equal to the greater of (a) one hundred
fifty percent (150%) of the Base Rent for the last month of the Term; or (b) the
then current fair market rent, together with such other amounts as may become
due hereunder. No occupancy or payment of Rent by Tenant after expiration of the
Term shall operate to renew or extend the Term. If Tenant remains in possession
after the expiration or termination of this Lease without Landlord’s consent, in
addition to the payment described in the first sentence of this Section 14.2,
Tenant shall indemnify, defend, protect and hold Landlord and Landlord Parties
harmless from and against any and all Claims for damages by any other tenant or
third person to whom Landlord may have leased or offered to lease all or any
part of the Premises effective on or after the termination of this Lease,
together with all loss, cost, expense, damages and liabilities in connection
with any such reletting, including, without limitation, attorneys’ fees and
Landlord’s lost revenues. If Tenant holds over with the consent of Landlord in
writing Tenant shall thereafter occupy the Premises under this Lease on a
month-to-month basis and Base Rent shall be increased to one hundred twenty-five
percent (125%) of the Base Rent for the last month of the Term.
 
14.3    Attorneys’ Fees.    In the event of any action or proceeding at law or
in equity between Landlord and Tenant (including an action or proceeding between
Landlord and the trustee or debtor in possession while Tenant is a debtor in a
proceeding under the Bankruptcy Code (Title 11 of the United States Code) or any
successor statute to such Code) to enforce any provision of this Lease or to
protect or establish any right or remedy of either Landlord or Tenant hereunder,
or if either party places the enforcement of this Lease, or any part thereof, or
the collection of any Rent due, or to become due hereunder, or recovery of the
possession of the Premises in the hands of an attorney or collection agency, or
files suit upon the same, or seeks a judicial declaration of rights hereunder,
the prevailing party shall recover its reasonable attorneys’ fees, court costs
and collection agency charges incurred in such action or proceeding and in any
appeal in connection therewith by such prevailing party, whether or not such
action, proceeding or appeal is prosecuted to judgment or other final
determination. As used herein, “prevailing party” shall mean the party who
substantially prevails in the matter at issue, including without limitation, a
party who dismisses an action for recovery hereunder in exchange for payment of
the sums allegedly due, performance of covenants allegedly breached or
consideration substantially equal to the relief sought in the action.
 
14.4    Amendments.    This Lease may not be altered, changed or amended, except
by an instrument in writing signed by both parties and if required by Section
10.2, consented to by any Senior Party.
 
14.5    Transfers by Landlord.    Landlord shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder and in
the Project. If Landlord sells or otherwise transfers the Building or the
Project, or if Landlord assigns its interest in this Lease, other than an
assignment solely for security purposes, such purchaser, transferee or assignee
thereof shall be deemed to have assumed Landlord’s obligations hereunder, and
Landlord shall thereupon be relieved of all liabilities hereunder arising
thereafter, but this Lease shall otherwise remain in full force and effect.
Landlord or any person or party succeeding to possession of the Project as a
successor to Landlord shall be subject to Landlord’s obligations hereunder only
during the period of such person’s or party’s ownership.
 
14.6    Severability.    If any term or provision of this Lease, or the
application thereof to any person or circumstances, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.
 
14.7    Notices.    All notices, demands, consents and approvals that may or are
required to be given by either party to the other hereunder shall be in writing
and shall be given by personal delivery or by United States mail, certified or
registered, postage prepaid, or by a nationally recognized overnight courier
service and addressed to the party to be notified at the address for such party
specified on the



31



--------------------------------------------------------------------------------

Basic Lease Information Sheet, or to such other place as the party to be
notified may from time to time designate by at least fifteen (15) days notice to
the notifying party. Notices shall be effective upon the earlier of receipt or
one (1) day after deposit with an overnight courier service or three (3) days
after deposit in the U.S. mail. Tenant shall deliver a copy of any notice given
to Landlord to (a) Landlord’s property manager, (b) any Senior Party whose
address is known to Tenant as a result of any notice given to Tenant under the
terms of this Section or pursuant to any subordination or other agreement
between Tenant and such Senior Party. Tenant appoints as its agent to receive
service of all default notices and notice of commencement of unlawful detainer
proceedings the person in charge of or apparently in charge of or occupying the
Premises at the time, and, if there is no such person, then such service may be
made by attaching the same on the main entrance of the Premises.
 
14.8    Intentionally Omitted
 
14.9    No Option.    Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or an option to lease, and it is
not effective as a lease or otherwise until execution and delivery by both
Landlord and Tenant. Landlord shall not be deemed to have made an offer to
Tenant by furnishing Tenant with a copy of this Lease with particulars inserted.
No contractual or other rights shall exist or be created between Landlord and
Tenant until all parties hereto have executed this Lease and until it has been
approved in writing by any Senior Party and fully executed copies have been
delivered to Landlord and Tenant. Tenant agrees to make such changes herein as
may be requested by any Senior Party so long as such do not increase Rent or
other charges due from Tenant hereunder or otherwise materially alter Tenant’s
rights hereunder.
 
14.10    Integration and Interpretation.    The terms of this Lease are intended
by the parties as a final expression of their agreement with respect to such
terms as are included in this Lease and may not be contradicted by evidence of
any prior or contemporaneous agreement, arrangement, understanding or
negotiation (whether oral or written). The parties further intend that this
Lease constitutes the complete and exclusive statement of its terms, and no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Lease. The language in all parts of this Lease shall in all cases
be construed as a whole and in accordance with its fair meaning and not
construed for or against any party, regardless of which party may have drafted
the provision in question, it being agreed that this is a negotiated agreement.
The following Exhibits and schedules are attached hereto and incorporated by
this reference as if fully set forth herein:
 
Exhibit A-1
  
Site Plan of the Premises
Exhibit A-2
  
Site Plan of the Project
Exhibit B
  
Legal Description of the Project
Exhibit C-1
  
Base Building Improvements
Exhibit C-2
  
Definition of Building Standard Improvements
Exhibit D
  
Rules and Regulations
Exhibit E
  
Form of Subordination, Nondisturbance and Attornment Agreement
Exhibit F
  
Form of Estoppel Certificate
Exhibit G
  
Form of Amendment to Letter of Credit
Exhibit H
  
Location of Generators

 
14.11    Quitclaim.    Upon expiration or earlier termination of this Lease,
Tenant shall, within twenty (20) days after request of Landlord, execute,
acknowledge and deliver to Landlord a recordable deed quit-claiming to Landlord
all interest of Tenant in the Premises, the Project and this Lease.
 
14.12    No Easement for Light, Air and View.    This Lease conveys to Tenant no
rights for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an



32



--------------------------------------------------------------------------------

actual or constructive eviction of Tenant, result in any liability of Landlord
to Tenant, or in any other way affect this Lease or Tenant’s obligations
hereunder.
 
14.13    No Merger.    The voluntary or other surrender or termination of this
Lease by Tenant, or a mutual cancellation thereof shall not work a merger, but,
at Landlord’s sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.
 
14.14    Memorandum of Lease.    Tenant shall, within twenty (20) days after
request of Landlord, execute, acknowledge and deliver a short form memorandum of
this Lease (and any amendment hereto or consolidation hereof), in form suitable
for recording which shall include the subordination provisions hereof. Tenant
shall simultaneously execute and deliver to Landlord a recordable form of
agreement releasing such memorandum.
 
14.15    Survival.    All of Tenant’s covenants and obligations contained in
this Lease shall survive the expiration or earlier termination of this Lease. No
provision of this Lease providing for termination in certain events shall be
construed as a limitation or restriction of Landlord’s rights and remedies at
law or in equity available upon a breach by Tenant of this Lease.
 
14.16    Financial Statements.    If Landlord intends to sell all or any portion
of the Building or Project (or any interest therein), or obtain a loan secured
by the Building or Project (or any interest therein), then Tenant shall, within
fifteen (15) days of Landlord’s written request, furnish Landlord with financial
statements, dated no earlier than one (1) year before such request, certified as
accurate by Tenant, or, if available, audited financial statements prepared by
an independent certified public accountant with copies of the auditor’s
statement, reflecting Tenant’s then current financial condition, or the
financial condition of the individuals comprising Tenant, in such form and
detail as Landlord may reasonably request. If Tenant is a corporation that is
not publicly traded on a national exchange, then Landlord will use good faith
efforts to keep confidential any financial statements provided to Landlord by
Tenant, provided that such information may be disclosed to Landlord’s attorneys,
advisors, employees, lenders, potential lenders or prospective purchasers, or
any other party with an interest in the Project, subject to the confidentiality
provisions of this sentence.
 
14.17    No Joint Venture.    This Lease shall not be construed to create a
partnership, joint venture or similar relationship or arrangement between
Landlord and Tenant hereunder.
 
14.18    Successors and Assigns.    Except as otherwise provided herein, this
Lease shall be binding upon and inure to the benefit of Landlord, its successors
and assigns; and shall be binding upon and inure to the benefit of Tenant, its
successors, and to the extent assignment may be approved by Landlord hereunder,
Tenant’s assigns.
 
14.19    Applicable Law.    All rights and remedies of Landlord and Tenant under
this Lease shall be construed and enforced according to the laws of the State of
Washington. Any actions or proceedings brought under this Lease, or with respect
to any matter arising under or out of this Lease, shall be brought and tried
only in courts located in the County of King, Washington (excepting appellate
courts).
 
14.20    Time of the Essence.    Time is of the essence of each and every
covenant herein contained. If a date for performance hereunder falls on a day
which is not a Business Day, then the date for performance shall be extended to
the next Business Day thereafter. If either party to this Lease, as the result
of any (i) strikes, lockouts, or labor disputes; (ii) failure of power or other
utilities; (iii) inability to obtain labor or materials or reasonable
substitutes therefor; (iv) war, governmental action, court order, condemnation,
civil unrest, riot, fire or other casualty; (v) extreme or unusual weather
conditions, acts of God or unforeseen soil conditions; or (vi) other conditions
similar to those enumerated in this Section beyond the reasonable control of the
party obligated to perform (except for financial inability) (collectively “Force
Majeure”), fails punctually to perform any obligation on its part to be
performed under this Lease, then such failure shall be excused and not be a
breach of this Lease by the party in



33



--------------------------------------------------------------------------------

question but only to the extent occasioned by such event. If any right or option
of either party to take any action under or with respect to this Lease is
conditioned upon the same being exercised within any prescribed period of time
or at or before a named date, then such prescribed period of time and such named
date shall be deemed to be extended or delayed, as the case may be, for a period
equal to the period of the delay occasioned by any event described above.
Notwithstanding anything herein contained, however, the provisions of this
Section shall not be applicable to Tenant’s obligation to pay Rent under this
Lease or its obligations to pay any other sums, monies, costs, charges or
expenses required to be paid by Tenant hereunder.
 
14.21    Interpretation.    Except as specifically provided otherwise in this
Lease, Landlord may act in its sole and absolute discretion when required to act
hereunder or when deciding to grant its approval of any Tenant act. The term,
“including” shall mean “including, without limitation.” All indemnities
contained herein shall survive termination of this Lease with respect to any
act, condition or event that is the subject matter of such indemnity and that
occurs prior to the Expiration Date. Notwithstanding anything herein to the
contrary, all provisions of this Lease which require the payment of money or the
delivery of property after the Expiration Date shall survive termination of the
Lease.
 
14.22    Parking.
 
        (a)  Parking Passes and Rates.    Unless Tenant is in default hereunder
beyond any applicable cure period, Tenant shall be entitled to parking stickers
and/or cards equal to the number of parking passes (the “Parking Passes”) set
forth in Item 13 of the Basic Lease Information Sheet at no additional cost.
Each Parking Pass shall entitle the vehicle on which the Parking Permit is
presented to park in the parking garage located beneath the Buildings (the
“Garage”) during Normal Office Hours on a non-preferential and non-exclusive
basis. Landlord shall have exclusive control over the day-to-day operations of
the Garage. No specific spaces in the Garage shall be assigned to Tenant, nor
shall Tenant assign the Parking Passes to anyone other than Tenant’s employees.
Landlord may offer Tenant additional parking passes on the same terms and
conditions as such passes are offered to other tenants and to the general public
if Landlord determines, in its sole discretion, that additional monthly passes
can be made available. Tenant is not granted any preferential rights to purchase
any additional parking passes and any such additional passes shall provided on a
month to month basis and shall not increase Tenant’s allocation hereunder.
 
        (b)  Use of Garage.    Landlord may make, modify and enforce reasonable
rules and regulations relating to the parking of vehicles in the Garage, and
Tenant shall abide by such rules and regulations and shall cause its employees
and invitees to abide by such rules and regulations. In lieu of providing
parking stickers or cards, Landlord may use any reasonable alternative means of
identifying and controlling vehicles authorized to be parked in the Garage.
Landlord may designate areas within the Garage for short term or non-tenant
parking only and Landlord may change such designations from time to time.
Landlord reserves the right to alter the size of the Garage and the
configuration of parking spaces and driveways therein. Landlord may assign any
unreserved and unassigned parking spaces and/or make all or a portion of such
spaces reserved or institute any other measures, including but not limited to
valet, assisted or tandem parking, that Landlord determines are necessary or
desirable for tenant requirements or orderly and efficient parking; provided
that any parking management program shall be commercially reasonable and
generally commensurate with parking management programs at other class A office
building parking garages in the City of Bellevue.
 
Landlord may operate the Garage or, in its discretion, may arrange for the
Garage to be operated by a third party and, for purposes of this Section 14.22,
such operator shall be entitled to exercise any rights granted to Landlord under
this Section. Upon request, Tenant will execute and deliver a parking agreement
with the operator of the Garage on the operator’s standard form of agreement. If
Landlord hires a third party to operate the Garage then the monthly parking
charges shall be paid to such operator at such place as the operator may direct
but the parking charges shall be considered Rent hereunder.



34



--------------------------------------------------------------------------------

 
Landlord shall not be released from its obligations under this Lease with
respect to parking if the Garage is operated by a third party operator.
 
14.23    Antenna.    Tenant shall have the right to use up to Tenant’s
Proportionate Share of the space on the roof of the Building available to
tenants in such Building to install, maintain and repair antenna and/or
satellite dishes for the purpose of serving and providing Tenant’s company
communications (the “Antenna”), at Tenant’s sole cost and expense. The Antenna
may not be used for commercial purposes. The right granted herein is personal to
Onyx Software Corporation and shall not be assignable to any other party (other
than a Permitted Transferee) in connection with any assignment of this Lease or
any sublease of all or any part of the Premises and Tenant may not grant any
other party any right to use the Antenna for any purpose whatsoever. The design,
appearance, size, location and method of installation of the Antenna shall be
subject to Landlord’s reasonable approval and to all applicable laws and
regulations. Landlord does not represent that the Antenna will be permitted
under applicable laws or that the Antenna will function and Tenant shall be
solely responsible for designing the Antenna to comply with laws and to be
compatible with the design of the Building and the other equipment located on
the roof. If at any time the Antenna ceases to be permitted under applicable
laws, Tenant’s rights under this Section shall terminate and be of no further
force and effect. Upon termination of Tenant’s rights under this Section or upon
Lease termination, Tenant at its sole cost and expense shall promptly remove the
Antenna and all related wiring and equipment from the Building and shall restore
the Building to its condition prior to such installation. Tenant shall be solely
responsible for installation and maintenance of the Antenna and shall ensure
that installation and maintenance do not void or limit any warranty Landlord may
have on the roof or roof membrane. Tenant shall provide Landlord with full plans
and specifications for the Antenna prior to installation thereof and such plans
shall include details regarding Tenant’s proposed method of installation.
Subject to availability of such space, Tenant shall be permitted to install,
maintain, remove and replace cables or lines within the Building outside the
Premises (at locations designated by Landlord) to connect the Antenna to the
Premises at no charge to Tenant. Prior to commencement of any work hereunder,
Tenant shall obtain and deliver to Landlord all necessary governmental permits
for the Antenna and related equipment. Tenant shall indemnify and hold harmless
Landlord from any Claims arising out or in connection with the Antenna or the
related equipment in the Building. Tenant acknowledges and agrees that Landlord
has not represented or warranted that Tenant will have unlimited access to riser
space or other space outside the Premises for the purpose of connecting the
Antenna to the Premises and Landlord shall have no obligation to construct or
designate additional riser space or equipment space to accommodate the Antenna
or related equipment. Tenant acknowledges that riser space is a finite commodity
and that Landlord may in its discretion limit Tenant’s total use of such space
to accommodate and take into account use of the Building systems and the needs
of other Building tenants.
 
14.24    Brokers.    Tenant and Landlord each represent and warrant to the other
that it has had no dealing with any broker or agent with respect to this Lease.
Tenant and Landlord shall each indemnify, defend and hold the other party
harmless from and against any and all liabilities for commissions or other
compensation or charges claimed by any other broker or agent based on dealings
with the indemnifying party with respect to this Lease. The foregoing indemnity
shall survive termination or earlier expiration of this Lease.
 
14.25    Generator.
 
        (a)  Subject to the terms of this Section 14.25, Tenant shall have a
non-exclusive right to install diesel fuel powered emergency power generators, a
diesel fuel tank, its enclosures, connectors to electrical service and conduit
to the Premises (the “Generators”) and associated uninterrupted power supply
switching facilities, its enclosures, connectors to electrical service and
conduit to the Premises (the “UPS”) in the Garage in the location generally
depicted on Exhibit H or in other locations reasonably acceptable to Landlord
and Tenant. Prior to installation, Landlord must approve, which approval shall
not be unreasonably withheld, conditioned or delayed: (1) the actual



35



--------------------------------------------------------------------------------

 
Generators and the UPS, (2) drawings submitted by Tenant showing the Generators
and UPS to be installed, method of installation and such other information
concerning the installation, use and maintenance of the Generators and the UPS
which Landlord may request, and (3) the contractor selected by Tenant to install
the Generators and the UPS, and the non-financial terms of the contract between
Tenant and its contractor that may affect the Project. The Generators and the
UPS shall be painted in a color approved by Landlord to match the adjacent
improvements. Tenant shall be solely responsible for obtaining (with Landlord’s
approval) all permits and approvals required by any governmental entities to
install, operate, maintain, or decommission the Generators and the UPS. Tenant
shall repair and maintain the Generators and the UPS at Tenant’s sole cost and
expense using contractors approved by Landlord, and Tenant shall comply with all
the laws, rules, regulations, ordinances and standards of all governmental
authorities having jurisdiction over the Project to the extent such laws, rules,
regulations, ordinances and standards concern the Generators and/or the UPS.
Tenant shall be responsible for all additional costs of any kind whatsoever
incurred by Landlord attributable to the use, presence, operation, maintenance,
or decommissioning of the Generators or the UPS as an Extra Service. Tenant
shall pay for all utilities used or consumed in connection with the Generators
or the UPS. Tenant shall pay all personal property taxes, if any, separately
assessed with respect to the Generators or the UPS; and if and to the extent the
Generators or the UPS are assessed for tax purposes as part of the Building or
Landlord’s personal property, Tenant shall reimburse Landlord for all taxes
attributable to the Generators or UPS on the earlier of (i) thirty (30) days
after Landlord’s written demand for such taxes, or (ii) the date such taxes are
due. The Generators and the UPS shall be used only for periodic testing and in
the event Tenant’s primary electrical service is interrupted. All testing shall
take place at times reasonably selected by Landlord to minimize interference
with other tenants. The Generators and the UPS shall be used for backup power
for Tenant, and may not be used as a primary power source or by any other person
or entity without Landlord’s consent which shall be in Landlord’s complete and
sole discretion.
 
        (b)  Installation, maintenance and use of the Generators and the UPS
shall be designed and operated in such a way as to prevent or minimize in a
manner acceptable to all affected parties any interference with the Base
Building systems of the Buildings or the Project or the quiet enjoyment by any
other tenant or occupant of the Buildings or Project. The Generators and the UPS
shall at all times during the term of this Lease remain the property of Tenant
but Landlord shall be permitted to connect other premises in the Project to the
Generator and Tenant shall operate the Generator in such a manner that the other
premises are provided comparable service to that provided to the Premises. If
Landlord so elects to have other premises connected to the Generators, Landlord
(or the occupant of the other premises connected to the Generators) shall pay
all costs of connecting to the Generators. Landlord (or the occupant of the
other premises connected to the Generators) shall reimburse Tenant for a
proportionate share of the out of pocket costs incurred by Tenant to repair,
maintain and operate the Generators (including a proportionate share of the
charges to Tenant pursuant to subparagraph (c) below, and any increases in
insurance premiums resulting from additional parties being connected to the
Generators). Prior to connecting to the Generators, the occupant of the premises
to be connected shall be required to enter into an agreement with terms and
conditions reasonably acceptable to Tenant and such party (1) confirming that it
is connecting to the Generators at its sole risk, (2) releasing Tenant from any
liabilities which might arise from or out of any malfunction of the Generators,
and (3) confirming the basis for determining the parties respective
proportionate share of the costs to be shared pursuant to this subparagraph (b).
Tenant, at Landlord’s option and upon notice from Landlord, shall within twenty
(20) days following expiration or earlier termination of this Lease, (i) remove
the Generators and the UPS from the Project; (ii) restore the Buildings and
Project to the condition existing prior to the installation of the Generator and
UPS and (iii) repair any damage caused by such removal so that the Buildings and
the Project are restored to the condition depicted on the Building Plans as it
existed prior to the installation of the Generators and the UPS. During such
period of removal, restoration and repair, Tenant shall coordinate with Landlord
to minimize disruption or interference with the operations of the Project and
Tenant shall continue to pay Rent as provided in Section 14.25(c) below. If
Tenant fails to so remove the



36



--------------------------------------------------------------------------------

 
Generators and the UPS and restore such Buildings or the Project, Landlord may
do so on Tenant’s behalf as an Extra Service and Tenant shall reimburse Landlord
for such within ten (10) days after receipt of a written request for payment or
Landlord may deduct such costs from Tenant’s Security Deposit. Landlord agrees
to permit Tenant reasonable access to the common areas of the Buildings or the
Project to facilitate the use of the Generators and the UPS and the removal of
the Generators and UPS. The Generators and the UPS shall be installed and used
at Tenant’s sole risk, and in no event shall Landlord be liable under any
circumstances for any damage to the Generators, the UPS or the loss of use
related to the Generators or the UPS.
 
        (c)  Tenant shall be solely responsible for complying with all laws,
rules and regulations with respect to the Generators and the UPS and, prior to
commencement of installation, Tenant shall obtain all necessary governmental
permits therefor. Tenant shall obtain insurance (naming Landlord as an
additional insured) insuring against any loss or damage arising out of or
relating to any contamination or release of any fuel from the Generator and
shall not be permitted to install the fuel tank until Tenant has provided a
certificate of such policy to Landlord. Tenant shall be permitted to install,
maintain, remove and replace conduit, cables or lines and ducts within the
Building outside the Premises to connect the Generators to the Premises and to
exhaust fumes at locations designated by Landlord. Tenant acknowledges that
Landlord will be prevented from selling parking permits for the space occupied
by the Generators and UPS and Tenant shall pay Landlord, as Rent for the three
(3) parkings spaces occupied by the Generators and UPS, a sum equal to the rate
charged by Landlord for reserved parking spaces in the Garage which shall
initially be equal to two hundred percent (200%) of the fee for a non-reserved
Parking Pass charged by Landlord from time to time. If the Generators or UPS
fail to work properly or to provide power to the Premises, Landlord shall have
no obligation or liability whatsoever with respect to such failure. Tenant
acknowledges and agrees that Landlord has not represented or warranted that
Tenant will have unlimited access to riser space or other space outside the
Premises for the purpose of the Generators and UPS, and Landlord shall have no
obligation to construct or designate additional riser space or other space
outside the Premises to accommodate the Generators and UPS beyond what is
currently in place. Tenant acknowledges that riser space is a finite commodity
and that Landlord may in its discretion limit Tenant’s total use of such space
to accommodate and take into account use of the Building systems and the needs
of other Project tenants.
 
14.26    Abandonment of Premises.    If Tenant vacates or abandons all or a
material portion of the Premises (even if Tenant continues to pay Rent) and does
not resume occupancy of the entire Premises within six (6) months thereafter,
then Landlord may elect to terminate this Lease as to the vacated or abandoned
portion of the Premises by giving Tenant written notice of such termination, and
such termination shall be effective sixty (60) days thereafter.
 
14.27    Relocation.    Landlord shall have the right to show the Premises to
prospective tenants at any time following notice to Tenant. No more than one (1)
time in any two (2) year period, Landlord shall have the right to relocate the
Premises to other space in the Project. Landlord shall give Tenant at least
sixty (60) days written notice prior to the effective date of the relocation.
The relocated Premises must be of substantially comparable size, function and
quality to the initial Premises and Landlord shall relocate Tenant’s server room
to the relocated Premises. Landlord shall pay for the cost of moving Tenant’s
operations and the cost of building out tenant improvements in the relocated
premises comparable to the tenant improvements in the Premises. All of the
terms, covenants and conditions of the Lease shall remain unchanged and in full
force and effect with respect to the relocated Premises, except that Items 7 and
8 of the Basic Lease Information Sheet shall be revised to correctly identify
the Premises after such relocation and to state the new Net Rentable Area and
Tenant’s Proportionate Share relative to the relocated Premises, and the monthly
Base Rent payable by Tenant shall be adjusted to reflect the rentable area of
the relocated Premises. In no event shall the rent payable by Tenant be
increased by more than ten percent (10%) as a result of a relocation of the
Premises to larger premises.



37



--------------------------------------------------------------------------------

 
14.28    Early Termination.    Landlord shall have the option in its sole
discretion to cancel this Lease at any time by giving Tenant at least eight (8)
months prior written notice provided that Landlord may not terminate this Lease
prior to September 1, 2003.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.
 

       
LANDLORD:
     
BELLEVUE HINES DEVELOPMENT, L.L.C.
               
By:
 
/s/    Tom D. Owens

--------------------------------------------------------------------------------

               
Name:
 
Thomas D. Owens
               
Title:
 
Manager
       
TENANT:
     
ONYX SOFTWARE CORPORATION,
a Washington corporation
               
By:
 
/s/    Paul Dauber

--------------------------------------------------------------------------------

               
Name:
 
Paul Dauber

--------------------------------------------------------------------------------

               
Title:
 
Vice President and Chief Legal Officer

--------------------------------------------------------------------------------

 
Tenant must initial Section 11(a) and both parties must initial Basic Lease
Information Sheet.
 
STATE OF TEXAS
  
)
    
) ss.
COUNTY OF HARRIS
  
)

 
On this 6th day of January, 2003, before me, a Notary Public in and for the
State of Texas, personally appeared Thomas D. Owens, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that he was authorized to execute the
instrument, and acknowledged it as the Manager of BELLEVUE HINES DEVELOPMENT,
L.L.C. to be the free and voluntary act and deed of said limited liability
company for the uses and purposes mentioned in the instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.
 
/s/    Carol L. Sproles

--------------------------------------------------------------------------------

NOTARY PUBLIC in and for the State of Texas,

residing at
  
Harris County
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

My appointment expires
  
6/12/04
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name
  
Carol Sproles
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[Notary Public Seal]



38



--------------------------------------------------------------------------------

 
STATE OF WASHINGTON    
  
)
    
) ss.
COUNTY OF KING             
  
)

 
On this 23 day of December, 2002, before me, a Notary Public in and for the
State of Washington, personally appeared Paul Dauber, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that he/she was authorized to execute
the instrument, and acknowledged it as the Vice President and Chief Legal
Officer of ONYX SOFTWARE CORPORATION to be the free and voluntary act and deed
of said corporation for the uses and purposes mentioned in the instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.
 
/s/    A.L. Potts

--------------------------------------------------------------------------------

NOTARY PUBLIC in and for the State of Washington

residing at
  
King County
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

My appointment expires
  
July 24, 2003
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name
  
A.L. Potts
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[Notary Public Seal]



39